 

(FILED: BRON °COUNS
NYSCEF boc. NO.

 

 

1

DB

E,

F

 

SUBORDINATE LIENS, Except as peamitted by federal law, Bocrower shall not allow any lien Or
to the Security Instrament to be perfected against the Property without Leader's prior written permission,

RENT LOSS INSURANCE, If Barrower at any time docs not occupy the Property, and rents the
Property, Borrower shall maintain insurance against rent loss in addition to the other hazards for which
insurance is required by tlie Security instrament,

ASSIGNMENT OF LEASES. Upon Lender's request, Borrower shall dasipn to Lender all leases of the
Property and all security deposits mada jn connection with leases of the Property, Upon the assignment,
Lender shall have the right to modify, extend or terminate the existing leascs and to execute new leases,
in Lender's sole diseretion. As used in this paragraph EB, the word “Iease" shall mean “sublease" if the
Security Instrument is on a leasehold,

ASSIGNMENT OF RENTS; APFOINIMENT OF RECEIVER; LENDER IN POSSESSION.
Borrower absolutely and unconditionally assigns and wansfers to Lender alf the rents and revenues
("Rents") of the Property, regardless of to whom the Rents of the Property are paysble. Borower
authorizes Lender or Lender's agents to collect the Renta, and agrees that cach tenant of the Property shall
pay the Rents to Lender and Lender's agents. However, Borrower shall receive the Rents until (i) Lender
has given Borrower notice of defanlt pursuant to patagraph 21 of the Seourity Instrument and Gi) Lender
has given notice to the tenant(s) that the Rents are to be paid to Lender or Lender's agents, This
assignment of Rents constitutes an absolute assignment and not an assignment for additional security

only.

If Lender gives notice of breach to Bornower; (i) all Rents received by Borrower shall be held by the
Borrower as trustee for the benefice of Lender only, to be applied to the sums secured by the Security
Instrument; Gi) Lender shall be entitled to collect and receive all of the Rents of the Propesty; ii)
Borrower agrees that each tenant of the Property shall pay all Rents due and unpaid to Lender or Lender's
Agents upon Londes's written demand to the tenant Gv) unless applicable law provides otherwise, all
Rents collected by Lender or Lender's agents shall be applied first to the costs of taking control of and
managing the Property and collecting Rents, including, but not limited to, attorneys’ fees, receiver's fees,
premiums on receiver's bonds, repair and maintenance costs, surance premiums, axcs, asecasments and
other charges on the Property, and then to the sums secured by the Security Instrumtent; (y) Lender,

® HELOG- 1-4 Famlly Rider
1443-Xx (07/05) Page dof 6

103 of 174

RECEIVED NYSCEF:

08/29/2019
 

(FILED: BRONS COUNTY’ GEERR’ D8 /DOPRO19 205 : SHECHA/08/20 Page AMWPEZNO. 36469/2019R

NYSCEF DOC. NO.

1

RECEIVED NYSCEF:

LOAN #:
Lender's agents'ar any judicially appointed receiver shall be liable to account for only those Rents
actually received; and (vi) Lender shall be entitled to have a receiver appointed to take possession of and
manage the Property and collect the Rents and profits deived from the Property without eny showing as
to the inadequacy of the Property as security,

Bxcept in connection with a sénior loan secored by the property as disclosed to Lender in writing prior to
the date hereof, Borrower represents and warrants that Borrower has not executed any prior assignment
of Rents and has not and will not perfor any act that would prevent Lender from exercising its rights
under this paragraph. Lender, or Lender's agents or a judicially appointed receiver, shall not be required
to enter upon, take contro] of ar rnaintain the Property before of after giving notice of default to Borrower.
However, Lender, or Lendes'’s agents or a judicially appointed receiver, may do so at any time when a
default occurs. Any application of Rents shall not cure or waive any default or invalidate any other right
or remedy of Lender, This assignment of Rents of the Property shall terminate when all of the sums
secured by the Security Instrument are paid in full,

PROTECTION OF LENDER'S RIGHTS IN THE PROPERTY. If Borrower fails to perform the
covenants and agreements contained in this Security Agreement, or there is a Ingal proceeding that may
significantly affect Lender's rights in the Property (such as 9 proceeding in bankruptcy, probate, for
condemnation or forfeiture or to enforce laws or regulations), then Lender may do and pay for whatever is
necessary to protect the value of the Property and Lender's rights in the Property. Lendes’s actions may
include paying any swe secured by a lien which has priority over this Security Instrument, sppearing in
court, paying reasonable attarncys' fee and entering on the Property to make repairs. Although Lender may
take action under this peragruph, Lendex does not have to do so, Any amounts disbarsed by Lender unter
this paragraph. shell become additional debts of Borrower secured by the Security Instrament,

@HELOC - 1-4 Family Rider
{Ud49-XX (07/05) Paga 4 of &

On

104 of 174

BR

os/z9720r9g
   
 

   

FILED: BRONX pe/08/20 Page Smbm2no. 36469/2019E

 

 

NYSCEF DOC. NO. 1 : eee RECEIVED NYSCEF? 08/297201T9

on +
YH. CROSS-DEFAULT PROVISION, Borrowers default or breach under any note ar agreethent in
Lender has an interest shall be a breach under the Security Instrument and Lender may invoke any of the
remedies permitted by the Security Instrument.

* HELOG - 14 Family Rider
1U443-XX (07/05) . Page Sof 6

105 of 174 eee ne
 

(FILED: BRONX CCOUNTY’ CLERK’ DB /DOFDE1O2 O35. SIE AA/OS/20 Page ANDEKZNO. 36469/2019F

NYSCEF DOC. NO. 1 RECEIVED NYSCEF: 08/29/2019

 

 

 

 

 

| | LOAN #:
BY SIGNING BELOW, Borrower accepts and agress to the terms and provisions contained im this 1-4

| Family Rider,
re AD ~

: EX

| ALFRED DEJ-RIO Horrower

i . :
i | bulb >

OLIVIA DEL RIO Borrower
| | , Borrower
|

| Borrower

© HELOG - 1-4 Famly Rider

| 1U443-XX (07/08) Page 6 of 8

 

106 of 174
 

(FILED: BRONX (COUN

NYSCEF DOC. NO.

 

wi/08/20 Page Smbw2no. 36469/2019E

 

1

poo 10 +: as

(i) enter-on and take possession of the Premises; (i) collect ihe rental payments, including overdue réntal
paymenw, directly from tenants; (iil) manage the Premises; and (iv) eign, cancel and change leases, We agree.
thar dhe Interest rae set forth in the Note will contious before and efter a default, eatcy of a judgment and
foreelosunt, In addition, you shall be entitled to collect all reasonable fees und coste achrally incurred by you
in proceeding tn foreclovore, including, bot not limited to, nsoanble auomeys fees and costs of documentary

evidence, abstracts mid title reports.

ASSIGNMENT OF RENTS; APPOINTMENT OR RECEIVER: As additional security, we nesizn to you tho
reals of the Preadsex, You or a recéiver appointed by the courts shall be entitled w enter upon, lake possession.
of and manage the Premises. and collect the rents of the Premises including those past dus,

WAIVERS: To the oxteot permitted by applicable Iaw, we waive and release eny error or defects in
proceedings to caforce this Mortgage and hereby waive the benefit of any presen! or fature Inwe providing for
stay of execution, exterelon of thee, exemption from attechmestt, levy and sale and homestead exemptioa.

BINDING EFFECT: Fach of us shall bo fully responsible for all of the promises and agreements in this
Mortgage. Until the Note has bean paid in foll and your obligation (o make forther ndvsndes under the Noie
has been terminated, the provisions of this Mortgage will be binding on us, our legal representatives, our helen
aad all futitre owrece of the Prentisea, This Mortgage Je for your benafit awl for the benefit of anyone to whom
you may usgign it, Upon payment in full of all amtunts owing to you wider the Note and this Mortgage, and
provided any obligation to make further advances under the Note has teoninnted, this Mortgage aad your
rights in the Premises shall end,

NOTICE: Bxreept for say notice required under applicable law to be given in another manner, (6) any mtice 16
us provided for in this: Mortgage aball be given by dellveding it of by mulling goch notes by regula first clasa
niall addmesned to us nt the Inst address appearing in your reconds of at woch other eddreas a9 wo may designala
by notice to you as provirled herein, and (b) any notice to you shall be given by certified mail, retam receipt
requested, to your address at

For MERS;

P.O. Box 2026, Flint, MI 48051-2026

For Lender;

1199 North Fairfax St, Ste,500, Alexandria, VA 22314

of to such other addreas as you may designate by notice tous. Any notice provided for in this Mortgage shall
be deemed to have been given to vb or you when given in the manner designated herein,

RELEASE: Upon payment of all sums secured hy thin Mortgage and provided your obligation to make further
advances under the Note hes temiluated, you elrall discharge this Mortgage without charge to us, except that
we shall pay any fees for recording of a aatiafaction of this Mortgage.

GENERAL; You can waive or delay enforcing any of your rights under this Morigage without losing them.
Any waiver by you of any provisions of this Mortgage will not be a waiver of that or any other provisioa on
any other occasion.

THIS MORTGAGS has been signed by each of ug under seal on the dale first above written,

 

 

 

 

WITNESS:
ye |
£ (SEAL)
Morlgepor: ALERED- GEL, RIO
& om (SBAL)
Mecigagar OLIVIA DEL RIO
(SBAL)
Mortgrgor:
(SHAL)
Mectgagoc:
@ MERS HELOO- NY Mottgag:
ERQO-NY (08/05) ' Page 4 of 5

107 of 174

RECEIVED NYSCEF:

os/f2zg720T9
wa/08/20 Page Grabs? No. 36469/2019E
~~ ~RECHIVED NYSCEF:” 08/29/2019

 

FILED: BRON
NYSCEF DOC. NO. 1

 

STATE OF NEW YORK
)es.
Counyof New York j
Onthe 13th — dayof July inthe year 2908 — getore me, the undersigned,

 

 

 

ano lle tn and for aaid ob .
Be eT one Bitvia Del Rie

pesdonally knows to mo or proved to ms on the bégle of satisfactory evidence to be the individual(s) whose
name(s) infare subscribed to the within instrament and acknonpedged to me that tesa executed the
sama in Was sapacity(ica), and that by ~~, Signatore(s) o8 the instrument, the
individual), of the person upon behalf of widch the individual(s) acted, exeputed the instramicnt,

My Commission Expires: ft
Noury Publlz

Tex Map Information: SAME AS LEGAL DESCRIPTION

cure, SEAL

‘wary He Stuta of New York

ule tn New York County
% ain
wrerisilas Batis Aor’ 21, 2902

fr
© MEHS HELOG - NY Mortgage
ZEDZGNY (0005) Page 5 ots witates OO?

108 of 174
 

Coea-4t-1¢
(FILED: BRONX“COUN?
NYSCEF DOC. NO. 1

 

 

 

OFFICE OF THE CITY REGISTER

This page 12 part of the iistrument. The City
Register will rely on the information provided
by you on this page for purposes of indexing
this instrament. The information on this page
will control for indexing purposes in the event
of any conflict with the rest of the document.

NYC DEPARTMENT OF FINANCE |

 

2007031401532003001E5341

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

  

 

 

 

 

 

 

 

 

RECORDING AND ENDORSEMENT COVER PAGE PAGE 1 OF 13
Document ID: 2007031401532003 Document Date: 02-13-2007 Preparation Date; 03-14-2007
Document Type: MORTGAGE
Document Page Count: 1)
PRESENTER: RETURN TO:
BELLE ABSTRACT CORPORATION/PICK-UP COUNTRYWIDE HOME LOANS INC
RSR MS SV-79 DOCUMENT PROCESSING
CHICAGO TITLE INS. CO, PO BOX 10423
21 WALT WHITMAN ROAD VAN NUYS, CA 91410
HUNTINGTON STATION, NY 11746
631-424-2300
PROPERTY DATA
Borough Block Lot : Unit Address
BRONX 5868 656 Entire Lot 5910 TYNDALL AVENUE
Property Type: DWELLING ONLY - 2 FAMILY
CROSS REFERENCE DATA
CRFN_.. sor Document ID si’ © Year. Reel __- Page____s or File Number__.._
PARTIES
MORTGAGOR/BORROWER: MORTGAGEE/LENDER:
ALFRED DEL RIO MERS INC
5910 TYNDALL AVENUE POBOX 2026
BRONX, NY 10471 FLINT, MY 48501
x_Additional Parties Listed on Continuation Page
, FEES AND TAXES
Mortgage Filing Fee:
Mortgage Amount: § 50,000.00 § 0.00
Taxable Morigage Amount: [$ 50,000.00 NYC Reali Property Transfer Tax:
Exemption: $ 0.00
TAXES: Connty (Basic): 3 250,00 NYS Real Bstate Transfer Tax:
City (Additional); [% $62.50 § 4.00
Spec (Additional): 1 § 0.00 RECORDED OR FILED IN THE OFFICE
TASP: § 125,00 . OF THE CITY REGISTER OF THE
MTA: ¢ 120,00 yh, CITY OF NEW YORE
NYCTA: § 0,00 Ms Recorded/Filed 04-25-2007 10:38
Additional MRT: [§ 0,00 City Register File No.(CRFN):
: TOTAL: — [% 1,057.50 2007000213375
Recording Pee: g 92,00 fi
Affidavit Fee: s 0,00 -
City Register Official Signature

 

 

 

109 of 174

RECEIVED NYSCEPF:

 

 

 

 
 

(FILED: BRONS “COUNTY” CEERR’ 08 /DOSDGTO2

NYSCEF DOC. NO. 1

RECEIVED NYSCEF:

t 3; HeCHy/08/20 Page &wiri2no. 36469/2019E

08/29/2019

 

NYC DEPARTMENT. OF FINANCE |
OFFICE OF THE CITY REGISTER |. | |

 

200703 1401532003001C51C1

 

RECORDING AND ENDORSEMENT COVER PAGE (CONTINUATION)

PAGE 2 OF 13

 

Document 3D: 2007031401532003 Document Date: 02-13-2007 Preparation
Document Type: MORTGAGE

Date: 03-14-2007

 

PARTIES
MORTGAGOR/BORROWER:
OLIVIA DEL RIO

5910 TYNDALL AVENUE
BRONX, NY 1047)

 

 

 

110 of 174
 

(FILED: BRONSOSOUNTYV-CUERKV OS /BOCEDSZO3 : ReOPHA/OS/20 Page ANPMQNO. 36469/2019E

NYSCEF DOC. NO. 1 RECEIVED NYSCEF: 08/29/2019

After Recording Return To:
COUNTRYWIDE HOME LOANS, INC.
MS SV-79 DOCUMENT PROCESSING
P.O,Box 10423

Van Nuys, CA 91410-0423

Prepared By:
MARCO ORTIZ

wart nos? {Space Abeve Thls Line Yer Recording Dats)

THIS MORTGAGE IS A CREDIT LINE MORTGAGE AS DEFINED IN SECTION 281 OF THE
NEW YORK REAL PROPERTY LAW. IP SECURES AN INDEBTEDNESS UNDER THE
AGREEMENT WHICH REFLECTS THE FACT THAT THE PARTIES REASONABLY
CONTEMPLATE ENTERING INTO A SERIES OF ADVANCES OR ADVANCES, PAYMENTS,
AND READVANCES,

MORTGAGE

Cine of Credit}

 

 

[Doo ID Fj

THIS MORTGAGE, dated FEBRUARY 13, 2007 — , in betwean
ALFRED DEL RIO, AND OLIVIA PEL RIO

b

“ residing at
é 5 5910 TYNUALL AVENUE, BROWX,. NY 10471 ‘ .
the person or persons signing as “Moctgagor(s)” below end hereinafter referred to as “we,” “our,” of “us” and
MORTGAGE ELECTRONIC. REGISTRATION SYSTEMS, INC., (MERS") a Deleware corponition, with
vom tddress of P.O, Hox 2026, Flint, MI 48501-2026, tel. (888) 679-MERS. FOR PURPOSES OF
WY RECORDING THIS MORTGAGE, MERS IS THE "MORTGAGEE" OF RECORD ond Is acting
solely ag nominee for
(p> Countrywide Bank, NVA.
(’Lender" or "you") and its successors and assigns, Leader's addresy ia
1199 North Paisfax St. Ste.500, Alexandria, VA 22314

MORTGAGED PREMISES: If consideration of the Ioan hereinafter deseribed, we hereby mortgage,
grant and’ convey to MERS (nolely as nominee for Lender and Lender's successors and astigns) and to the
Faoccessors and assigns of MBRS, the premises located al:

5910 TYNDALL AVENUE, BRONX

 

 

Servet, Muokipality
BRONX Now York 10473 (the "Preminee”),
‘ County ZIP
Section: Block: Lot Unit
@ MERS HELOG: NY Mortpsge
2E020-NY (02/08Xa) Paga ‘ofS

  

111 of 174

 
myO8/20 Page 1ONOEX2NO. 36469/2019E
RECEIVED NYSCEF: 08/29/2019

lp

   

NYSCEF Doc. NO. 1

 

a :
coe 20 +; aa
| and Further described ns:
As per legal description attached haceto and made a part hereof. Being

the same premiass conveyed to the martgagor(s) herein by dead from Diana
NeGennell, dated 12/17/97 racordad 2/19/98 in Reel 1530 page 104. ‘

(3] Thls Securlty Instemmen! covers seal property Improved, or to be Impfoved, by 6 one of two family : .
dwelling onty, Poi f bh
L] This Security Instrument covers real property peinaipally improved, ar co be iroprowed, ty tine or toGre
| sinietures coataining, in the aggregate, nx moce than alx yetidbndal dwelling units with each dwelling welt
| baving its own msparate cooking facilites,
j { 1] This Security Tnstromant dasa not over real peopeisy lmproved au described above.

: In edition, ths Pocotlsen Included all bulldinge weed oer kepmvementy now oF in the fature on Lhe Premlnes
and all-righte wad imerests which derive bom ner ownership, me or pomendert of Ue Premiges std all

| appurtenances thereto,

 

t
Borrower's Statement Regarding tha Premises [check box exepplleable] :
i

WE UNDERSTAND nnil agres that MEIGS {5 « reparacs corporation acting solely es anminen for Lender
tod Lender's eiecenom end eatigns, and holds only legal ute to vue iimercats granted by ds inthis Martgage,.
: bul, if necessary tp coniply. wlth law ac custom, MERS (om nominee fot Londey end Lender scooninars ated
i sesigns)-has the right: to exercise any or all of those inuereass, including, but not Minted to, the cight
foreslove und rell the Properly, wad to tke any extion required of Lender inelialiag, but nat lanited tt,
releasing or canceling this Mortgage.

 

 

 

| LOAN: This Morgege will gecure your loan 19.10 In dhe principal amount of § 50, 000,00 or 60

| much there of ax may be edvenced and readvanced trem tre to the (o : ri

ALERED DEL RIO
OLIVIA DBL RIO }

the rrower(s) vinder the Home Equity Credis Line Agreement eid Disctocure Statement (lhe “Noto") deted Lo.
| FEBRUARY 13, 2007 phos inlerest andl oneta, late charged ond all vther charges related 16 the foan, olf | ro | |
of which minul axe repaysble Rédocding to thé Nota. The Mortgage will alto secure the performance of ull of |

1 the pronfoes mre ngrnetnents mat by ut ane ach Borne and Co-Signar fy tha NK eof Or pores .

| is in Oks Mt NY. jou, renewale, if PE and other madifirations i

 

 

| an the Note, anal any seounty 1 adveniced by ya under the terms of the nection of thid Mortgage enlitled “Gur | :
Autocity Ta You," Loang oydte the Note may be rade, sepeld and remade from the to face in-eectndanioe , I ine
wilh the tame of the Nets nad nabject in det Crodit Lill sel forth ip ube Note. The Loans secured by thix |
Mortgage have 8 varlsble interest nie feamye, and the ennual percentage tate (careapanding 3, the pertodie |
|

|
| mile) endl the minboim exinthly payment may inereate or deseegsg pa n firth,

OWNERSHIP: We are the sole owner(s) of the Premises. We have the legal right to morigage the Premises wo :
you. i

| | OUR IMPORTANT OBLIGATIONS:

1 ) TAXES: We will pay all real estate taxes, amecimenie, wale charges and sewer rents mlating to the
Premicea when they become due. We will nel claim any credit on, or make deduction from, the toy ander the :
Note because we pay hese taxes end charges, We will provide you with gical ef piapreenl upon request. | '

{0} MARNTENANCE: We will maintain ihe boildingts} on Vie Prensses bi good condition, We Will nea
take major changes in the building(s} excep for normal repairs, We will not ear down any of (he building?)
on the Prendacy without fiot geiting your coment We will dot ust the Premisty iltegaily, U dis: Marigage is
on a Unit in a condornlojuri or a planed omit developramnt, wo shall perform aff of oor obligadand ander the : fd
dzelaration ar coveiints creaUng Or govemimig the conduetiniom er planned wilt develogmant, the iy-lawa | | | | |
and regulations of the condemninium or planned onlt development eqd ennetiuent decuments, | |

 

* MES HELOO- RY Mongags
2ECRD- AY (CAA) Fage 2 of 5
i

 

 

112 of 174
 

08/29/2019

(FILED: BRONX “COUNTY CRERR Ss D5 VSGHSZ 708 BU O8/20 Page linikx2no. 36469/20198

NYSCEF DOC. NO. 1

FOR

JNVEYANCING

ONLY

RECEIVED NYSCEF:

 

BELLE ABSTRACT CORP.

Title No Aa rere

SCHEDULE 4

ALL that certain plot, piece or parcel of lard, situate, lying and being in the Borough
and County of Bronx, Gity and State of New York, more particularly bounded and

described as follows:

BEGINNING al a. point on the Easterly side of Tyndall Avenue, distant 125 feet
Northerly from the comer formed by the intersection of the Easterly side of Tyndall

Sireet with the Northerly side of West 259th Street;

THENCE Northerly along the Easterly side of Tyndall Avenue, 30 feet:
THENCE Easterly paralle! with the Northerly side of West 259th Street, 95 feet;
THENCE Southerly parallel with the Easerly side of Tyndall Avenue, 30 feet;

THENCE Westerly parallel with the Northerly side of West 259th Street, 95 feet to the
point or place of BEGINNING,

SUBJECT to a drivéway. edsement or right of way for pedestrian and privale motor
vehicles aver the most Southerly four feet of the premises hpreinabove deserined,
Together with the benefits of a driveway easement for pedestrian and private motor
vehicles over the most Northerly four feet of the premises adjoining on the South,

The policy to be Issued under this raport will Insure the tle to such buildings and

improvements sracted on the promises which by Inw constitute real proparty,

the land fying In the streat in front of and adjoining sald premisas,

113 of 174

TOGETHER with all the right, title and interest of the party of the first part, of, in and to

 

 

 

 

 

 
 

(FILED: BRONX SCGUNTY MGERE 68 POVSGHIS2 793 ECP RYOS/20 Page 12NnEX2NO. 36469/20198
08/29/2019

NYSCEF DOC. NO.

 

1

RECEIVED NYSCEF:

 

 

poco ID bi

(c) INSURANCE; We will keep the bullding(s) on the Premises insured al af} times against loss by fire,
fload and any other hazards you may specily, We may choose ihe irsurance compiny, bul our choice is
subject to your reasunhble-approval. The policies muat be for at least the amounts and the Hime periods thut
you specify, We will deliver te you upun your request the policies ur mber proof ud tie ingurence, The patictes
raust name you ns “mongages” aw “lors-payee” 80 thal you will receive peymem on all Inejurance claus, i
the extent.of your intereat under this Morigage, before we ut. The Insammive policies must alse provide that
you be given pot less than 10 duys priur written adtice of any cancelloion or reduction in coverage, for any
rearon. Upon request, we shall deliver (he palicics, gerlificates uc other evidence of insurance to you. In the
oven! of loss of danvage 1 [he Premises, we will inimediately nity you in writing and (ile 4 proof of loss
wihih the insurer. You may file 9 proof of loss on our bebnll if we fail ar refuse ta da so, You may also sign our
name to any check. drifl or other oder for Lhe payment of taurance pasceeds in the event af loss or damage
to the Premises, If you receive payment ofa claim, you will have the sight to choose te oae lhe moncy vither t

repaic the Premises or to reduce ihe amount owing ots the Note,

w) CONDEMNATION: We assign to you the progeeds af any award or claim for damages, direct or
consediscatial, inc Rien with any ce or other waking uf the Premises, ur part (hereof, ur for

conveyiince in ticu of condenmation, all of which shall be paid w yuu. subject lo the tenmy of any Prior

Mortgage.

{o) SECURITY INTEREST: We will jain with you In signing and filing documents und, nt our expense,
in doing whatever you betiave is necessary to perfect and continue the perfection of your liea and geeurity
interest in the Promises. | is agreed ‘that the Lender shall be subrogased to the clalms eed Jens of all parties
whose claims or liens are discharged or paid wilh the proceeds uf ihe Nale secured hereby.

(D OUR AUTHORITY TO YOU: If we fail to perform aur obligations under (hig Mortgage, you may, 1°
you cheosz, perform cur obligadons and pay such coste and expenses. You will add ihe amounix yuu ddivance
Jo the Rums owing on die Note, on Which you will charge interezi of the interest rate sel farih in the Nate. If,
for. example, we fall lo honor ot promises to maintain insurance in effect, or lo pay filing feex, taxes or the
costs necessary to Keep the Premises in yod condhion and repair or to perform any of our other agreements
with you, you may, Ifyou choose, advance any sums to satisfy any of our ugreements with you and charge us
interest on such advunces al the Inleresl rate set forth in the Note, This Monwage recures all such advances,
Your payments on our behalf will not cure our failure tn perform our promisca in this Mortgage. Any
replacement insurance lbat you oblain to cover loss or damages 10 the Premises imay be fimited Io the amount
owing on the Note plus the amount of any Prior Mortgages,

(x) PRIOR MORTGAGE: I the provisions of this paragraph are completed, this Mongage is subject and
subosdinaie to a price mortgage dated February 13, 2007 und given by os 10

COUNTRYWIDE HOME LOANS» Inc.
5 morigagec, in the original amount of $ 536,000.00 (the “Priar Mortgage"), We shall nut

inereass, amend or modify the Prior Morigage without your prior written consent and shall ypan secelpt of any
written notice (rom the holder of the Prior Mortgage prompily deliver u copy of such catce w you, We shall
pay and perform all of our obligations under the Prior Morynge us mid when required under the Prior

Mortgage.

(h) HAZARDOUS SUBSTANCES: We shail not cause or permit the presence, use, disposal, storage, or
release pf any Hazardous Substanees on or in the Premises. We shall not do, nar allow anyone else ww do,
anything affecting the Premises thus is in violation af any Environmental Law. The preceding twn senlentes
shall not apply t the presence, use, or slorage on the Premises of small quantities of Hazardous Substances
that are generally reengnized to b¢ uppropriate to narmal residential wes and lo mnainicnance of the Promises,
As used in this paragraph, “Hazardous Subsiances” are those substances defined as toxic or hazardous
substances by Environmental Law and the following substances: gasoline, kerosene, other Mammable or toxic
pelroleum pmducts, tozic pesticides and herbicides, volatile solyants, materials containing asbestos or
formaldehyde, and radionetive materials, As used in this paragraph, “Environmental Law” means federal laws
and lews of the jurisdiction where the Premises are focated that relute to health, safety or "Environmental
Law” means federal laws and laws of the jurisdiction where ihe Premisey are located thal relate to health,
safety or environmental protection,

oo i) SALE OF PREMISES: We will not sell, uansfer ownership of. morignge of alherwise dispose of our
interest in the Premises, in whole.or in part, or permit any other lien ar elaim against the Premises without
your prior written consent.

U) INSPECTION: We will permit you to inspect ihe Premises at any teasonuble (ime,

© HERS HELOG «NY Mongape
aboz0-Ay (2g) Page 3 ofS

114 of 174
 

NYSCEF DOC. NO. 1

RECEIVED NYSCEF:

 

poc ID ty
i) NEW YORK LIEN LAW: Wo vill, in compliance with Section 13 of the New York Lien Law, make,
anure Ubed the Ioans secured by this Mortgage are recelved a8 a Trust Fund to be applied firat for the purposs of
paying the cost of eny Improvements to the Premists und will apply the eamte Bret to the payment of the cost
of the improyerienie befere using any patt of the tolel of Uhe-eame for eny other purpose,

NOLOSS OF RIGHTS: The Note nnd, this Mortgage may be negotiated of nesigned by you without, rdessing
tis oF the Promizes, You may add or release any porstn ox property obligated under the Nate and this Mortgage’
without losing your righta in the Premises.

DEPAULT: Except es may be prohibited by epplicable Jew, and subject to my edvance notce ond core perital
if required by applituble law, if aay event or chndition of default as described i lhe Note occurs, you may
foreclose wpan this Mortgage. ‘This means that you may arrange for the Préminet to be sald, ah provided by
hiw, in order to pay off what we owe on the Nate.and under thiy Mortgage. If the money you receive from the
uale kx pot eraugh to pay off what we owe you, we will sill owe yeu the difference which you may aeck to
collect from ua in nocerdance with egplicable law. In addiden, you may, in atcondance with mpplisable law,
() enter Ga saat uke possession of the Premlyes; (ji) eolleet the renia) payments, Including overdue renu]
payments, directly frder tonante; Gi) mange the Proonises; and (iv) sign, cancel and change leases, Ws agree
Thad the intereat rote set forth In the Note will codlinua before and efter » default, entry of a judgment and
forectomure, In edditlon, you shall be catded to catlect oll reazonatile feay end coms ectually Inctirred by you
la procesding.to foreciostire, including, bot not limited to, rexsoneble attorneys (eed and costs of doeurucatary

evidence, absiracts and title reparts,

ASSIGNMENT OF RENTS; APPOINTMENT OF RECEIVER: As eduitionel greurity, we usziga to you che
reats of the Premises, You or a recejver appointed by ihe courts ghall ba envitled.to enter upon, take possession
of and manage the Promises and collect‘ths rents of the Premises Including thaie past due,

WAIVERS: To the extent permitted by applicable law, we waive and release amy eftor or defects in
proceadings lo enforce thin Mortgage end hereby wa walys the benefit of any pieseqt or future laws providing for
bay of ¢ i of firms, if ‘hmeni, levy and sald and hormestond exemption,

BINDING EFFECT: Each of va shall be fully respandible for all of the promises and agreements in thin
Mongage: Uni the Nots has been paid in foll and your obfigailon to make firther advances under the Note
has been terminated, the provisions of thls Mortgagt will be binding on ws, our legal representatives, cur heirs
and all Furies owners of ihe Promises, This Morigage 13 Cor your benetit and forthe benefit of anytas. to whom
you may aipt it, Upan payment in fall of all entourita owing wo you under the Nate and thls Morigage, and
provided yny obligation ta make Rinher advances urider Uje Now: bas terminated, thia Morgage and your
rights in ihe Premises shall end,

NOTICE: Except for ery notice mqalred under epplicable law tw be given in anther manner, (2) dny notice to
us provided For in thig Mortgage chal} ba given by delivering it or by meiling. cach nowied by regular fine class
mall dddredzed to us al the: bast address appearing tn your records or at adch othar wddress ax. we may designate
by patice to you tx provided herein, and (b) eny nodes to you shall be given by certified mall, coum receipt
requésiod, to your axdress at

For MERS:

P,O, Box 2026, Flint, ME 48051-2026

For Lender: .

12599 Worth Paiefex oc. Ste. $0, Aluxeandria, VA 22324

Of to euch inher tddress ps you nisy detignats by notice w us. Any nolice provided for in this Mortgage shall
be deemed f have been piven to ws or you When given in the manner déesignaled herein.

RELEASE: Upon payment of ail gun sceured by this Medyage and provitied your obligation lo mako Forthet
edvancea-under the Nota has tocminated, you shall dischurge this Mongage without charge to va, exccpt that
we shall pay any fees for recording of a sadiefaction of this Mortgage.

GENERAL: You can walve or delay enforcing my of your righis under this Mortgage without losing them,
Any waiver by you of eny provisions of thin Mortgage will not be a walver of that oy any other provision on
any other occasion,

® VERS HELOC . NY Morigsge
ZEG2ONY (0eO8) Fags 40t5

115 of 174

 

 

(FILED: BRON “COUNTY CER She (DOVE T9203 - BEC pMYOS/20 Page 1BNDEX2N0. 36469/2019R

08/29/2019

 

 

 

 

 

 

 

 

 

 

 
 

(FILED: BRONSCSCOUNTW- CiERW She or menis2 768 : BiedBMY08/20 Page 14NORX2NO. 36469/2019E

NYSCEF DOC. NO. 08/29/2019

||
i |
|
7
|
i |
i
i |
(|
i |
7
I |
)
|
|
i |
I
|
|

1

RECEIVED NYSCEF:

 

boc 1p +: ane

14 FAMILY RIDER.
Assignment of Renis

THIS 1-4 FAMILY RIDER loads this Lath dayof FEBROARY, 2007 —, and iy meprpersed into
wad chal) be domed (0 emiend end sdpplement tht Mortgego, Dedd of Trom or Seourlty Deed {lhe “Seeudty
Famine 7 of the game date given by the underalgned (“Bograwer") 10 mecuro Rdorenver’s Nowe (32
Countrywide Hank, N.A

1199 North Fairfax St, Ste.500

Aderandria,; VA 22314
of the game date ond covering the Property described in the Security Instrument and located at;

5910 TYNDALL AVENUE

BRONX, NY 10471

i+4 FAMILY COVENANTS, In addition 10 the covenante and agreements made in the Securlty Instrument,
Horrower ard Lender forther covertant and agree es folluws;

A. ADDITIONAL PROPERTY SUBJECT TO THE SECURITY INSTRUMENT. Jn addition 10 the
Property: described fn the Beotrlty Instroment, the following Sema we added w the Property description,
shed shall aloo congilune the Property eavered by the Sécurlty Inirament! buliding ramerials, applieices,
wad goods of every niasore whativever now or Rerenfier focated in, on, of ured, of frmided to be weed in
conegetion with the Property, ntuding, tot net Hoslied wo, those for the puepores of supplylog or
diusitating healg, cooling, electricity, gay water, ir ead light, fire prevention and eallaguishing
ipparannt, security wed voces contral apparenia, phimbing, bath aba, Water heaters, water choweti, sinks,
anges, mover, refriggrston, diaiwashem, dixposals, washers, deyers, cwolngs, storm windows, storm
door, sereena, blinds, ihiotes: curting ind quetain rode, ptached nibvors, cabinets, paneling und allached

*HELOC - 1-4 Family Ridor
JURS3-XX (12/05)(d} Page tools

116 of 174

 

td
I
ot]

iy |
| |
i |
i

 

 

 

 
reco 08/20 Page LanmkX¥2no. 36469/2019F

 

 

 

NYSCEF DOC. NO. 1 . RECELVED NYSCEF? 0872972019

poc xo +:

Roor coverings now or hereafter attached to {he Property, all of which, including replacements and
additions thezen, stall be deemed to be and remain « part of the Property covered by the Security
Instroment, All of the foregoing. together with the Property described in the Security Instrument (or the
Jearchold estate if the Security Instrament js on a leasehold) ore eéferred to in thin 1-4 Family Rider and the
Security Instrument as the “Property.”

B. USE OF PROPERTY; COMPLIANCE WITH LAW, Borrower shall riot seek, agree to or make o
change in the use of the Property or lin zoning Classification, unless Lender has agreed in writing to the
change. Borrower shall comply with all laws, ordinances, regulations and requirements of eny
governmental body applicable to the Property. :

C. SUBORDINATE LIENS. Except as permitted by federal law, Borrower shall not allow any lien inferior
to. the Security Instrument to be perfected agninat the Property withoul Lender's prior written permission,

D, RENT LOSS INSURANCE. ‘If Borrower at eny time does not Gecupy the Property, and rents the
Property, Borrower shall matotain insurance agalnut rent loss in addition to the other hazards for which
insurarice is required by the Security Instrument.

E ASSIGNMENT OF LEASES, Upon Lander’s request, Bomower shall assign 9 Lender all Jeanna of the
Property and all xecority depodits male in connection with leases of the Propery. Upon the assignnicnt,
Lendes shall have the right to modify, extend-dr terminate the existing leases and to execute now leases,
in Lender's sole discretion. As used in this paragraph 2, the word “leaxe” shall mean “sublease" if the
Seaurity Insoument is on a leasehold.

F, ASSIGNMENT OF RENTS; APPOINTMENT OF RECEIVER; LENDER IN POSSESSION.
Borrower absoluiely and unconditionally arsigns and transfers to Lender all the rents and revenues
("Rents") of the Property, regardless of to whom the Renta of the Property are payable. Borrower
authorizes Lender-oc Lender's agents to collect the Rents, and agrees that each tenant of the Property shall
pay the Rents to Lender and Lender's agents. However, Borrower shall receive the Renu until (3) Lender
has given Borrower notice of default pursuant to parmgraph 21 of the Security Inatrument and (ii) Lender
has given notice fo the tenant(a) that the Rents are to be pakd to Lender or Lender's agenis, This
assignment of Renta constitutes an absolute assignment and not an assignment for additional gecusty
only.

 HELOG « 1-4 Farly Alder
1U843-XX (12/05} Page 2 of 5

117 of 174
, 08/20 Page 16nir¥2N0. 36469/2019E

NYSCEF DOC. NO. ]
1 RECEIVED NYSCEF: 08/29/2019

 

 

poc Ip #:
If Lender gives rivtice of bieach 1 Borrower; (0 all Rents riceived by Borrower shall te held by the
Borrower ns trates for the tenellt of Lender only, to be epplied, tothe sums scctired by the Security
Instriments GD) Lerider stall be enditted to collect and resdive all of the Renta of the Property; (ii) i , | |
Bovrower agrees that each tenant al the Property aball pry ufl Renta dpe and unpaid to Leader or Leaders
agents upon Lender's written demand to the tenant (iv) onfexe applicable Inw provides otherwise, all
Rents collected by Lender or Lender's agents aball be sppfied Tirt to the enste-of taking control of tnd
t

managing the Beoperty and collecting Rents, inclading, but not lienjtedl to, nuomeys’ feta, réeciver's leas,
proteus on receivers bonds, iepair und maintenance costs, insurance premioms, Waxed, adcerementi ond
other charges’ on the Prpporty, ant then (0 the sums secured by, the Security Instroment: (vy Lender,
Lenders:agents or any judicially appointed receiver shall be Tiable to decount Tar only hose Rents
actually received; and {vi}. Lender shall be entliled 19 Haye & receiver appointed to lake poatesaion of and
manage the Property and collect the Rens and profils derived (rom the Property withaut any shawing et
{

s the inadequacy of thn Property as security,

Except in connection with 8 schfor joan secured by the qroperty ux disclosed ta Lender in writing prior jo- i
the dale hereof, Borrower mepreaenis and warunts that Borrower hax nat executed any paar esgignment ‘||
of Rents and hig not and will not perform wily aft thal would prevent Lender from excioleing its rights
under thin paragraph, Lender, or Lendes's ngenti or a judicially appointed receiver, shail nat bo required
ip enter upon, tnke coritral of oc maintein the Propenty belore or after giving notice of defanlt to
Borrower. However, Lender, Ge Londe’segenta of » judicially appointed receiver, may do-po ul any time + |
when a defrull wecum, Any upplleation of Rents ahall not core or walve any default of invalidate any, |

oiher right o¢ remedy of Lender, Thiet malgnment of Reni of ihe Property shall lerminate when ell of the

rome secured bythe Security Instrument afe paid in fol, ot |

G. PROTECTION OF LENDER'S RIGHTS IN THE PROPERTY. If Borrower fails to perform ie i | My i] (3
15 and agreements cootained in shit Security Agreement, or thers is a legal proceeding that may | |
figniticantly affect Lender's ghta in the Property (uch sae proceeding in bankxuptcy, prmbato, for : f
condemsation or feetelure Gr to enforce lawn or regulations), then Lender may do pid pay for whatever j | | |
in necessary to protect the vale of ihe Property pnd Lender's rights in. ihe Property, Lender's actiond may
include paying any rama secured by a lien which hus’ priority over this Security Instrutnent, sppearing in | | |
cout, paying reasonable eltoroys! feo end entering ort he Property to raaks repairs, Aluhough Lender :
may tke wetfon under hile parkgreph, Lender docs not have to do.so, Any amorita disbureed by Lender ' 4
undecil paragraph dtrall become eddiional dchts of Borrower secured by the Security Jiswoment. | Py

 

 

@ HELOD - 14 Family Rider |
4U1449-XX (12405) Page dct 5 |
| 3 (if |

 

118 of 174

 
         

 

ROU 5)

(FILED: BROMX™=CGUN (08/20 Page 1inmikX¥2no. 36469/20198
NYSCEF DOC. NO. 1 RECETVED NYSCEF: 08/29/2019

poc ID #: ;
H. CROSS-DEFAULT PROVISION. Borrower's defaull or breach under any note or agreement in which
Lender hag an interest shall be a breach under the Security Instrument and Lender may invoke any of the
remedics permitted by the Security Instrument.

*HELOG «1-4 Family Ader
10443-XX (12/05) Page 4015

119 of 174 ee ee ne
Page 18ntf¥2no. 36469/2019E
RECEIVED NYSCEF: 08/29/2019

 

 

NYSCHF DOC. NO. 1

 

 

 

 

 

 

 

 

 

 

ee ee ‘| hij y :
ria hy |
| yey |
* if 1 |F | 1
bog Hits {
| II 1
pl ot iped
if Hy i
riot fips
f \ i i
poc > +: Ait
BY SIGNING BELOW, Borrower accepts snd agrees fo the terma and provisions contained in this 1-4 4 {| no
Family Rider,
we? | | | | t
“oE boy ihe
ALFRED DEL RIO «+ Borrower | | i r |
< . . 2 | il Lila |
Bighicea soup dn | |
OLIVIA DEL RIO Borrower otf fp
hE yay t
bot pay
Borrower boyy
i pot dh ays
Hy
Borrower I | '
| Potfk os t
Hit]
| iif
Seco aaesy Page 5 of 5 loaihy.
en
i idl :
| | i if! iY
t i {i I i
rt | |j a t
root ideal
i a '
| | ff [4
| ‘| i{ t
fot hat t
prlit|
Do EP rp
j tol igh a
| Pda |
| bo |} oi
ee
4 i
t Lois "|
, ! ' mi yd
| bohy ‘| be

120 of 174

 
08/20 Page 19niikX¥2n0. 36469/20198
| RECEIVED NYSCEF: 08/29/2019

 

 

NYSCEF. Doc, NO. 1 7 |

 

THIS MORTGAGE han been signed by: cach of ux under seal on the date first above writen,

te ten

Moectyaygor ALFRED DEL RIO
yo i?

ers 4 ‘ho Lge ~%

Mongar; OLIVIA DEL RIO

 

 

 

Méxtgagor:
Moxigezors
STATE OF NEW YORK }
ys.
County of ) WUUnr& )
onthe [3°7 gay of fab ‘ in the year 20°F _ before me, the undersigned,

 

a notary public in and for said state, personally appeared Arfed * 6 (Ua Deh gp

 

 

pessondlly known to me or proved to me on the basis of satisfactory evidence to be the individual(s) whose
name(s) isfaré subseribed to the within jnalniment and acknowl! Sta me that
same in LAL cupatity(ies), end that by ‘i me chignaruce(a) on thi-iistrument, the
individual(s}, oc the pemon upon behalf of which the individual(s) acted, executed the ingtfiment.

2 4
oak, Va CEM

 
  

 

My Commission Expires:

2%
Tax Map Information: N/A fy a Roads
NOTARY Pusiit ‘jaw York
N
Quail
Commiggiss Reet. os ies tu

 

BELLE

rea teaasaaneetitiiananneptiianiiai aang
ABSTRACT CORP,
TELEPHONE (888) 635-0200

 

 

 

© ERS HELOC - NY Mortgage
REOR0-NY (02408) Page 6 ot

 

nt

121 of 174
Pyrech§a/08/20 Page 2@ntizX2no. 36469/2019E

 

 

 

NYSCEF DOC. NO. 1 eee ~~ RECEIVED NYSCEFT “0872972019

 

NYC DEPARTMENT OF FINANCE
OFFICE OF THE CITY REGISTER

This page is part of the instrument, The City
Register will rely on the information provided
by you on this page for purposes of indexing
this instrument, The information on this page
will control for indexing purposes in the event

 

 

 

of any conflict with the rest of the document. : 90130823011 10001001E81B1
RECORDING AND ENDORSEMENT COVER PAGE PAGE 1 OF 2
Document ID: 20130823011190001 Document Date: 08-12-2013 Preparation Date: 08-23-2013

Document Type: ASSIGNMENT, MORTGAGE
Document Page Count: 1

 

PRESENTER: RETURN TO;

BANK OF AMERICA N.A. BANK OF AMERICA N A
1800 TAPO CANYON ROAD TX2-979-01-19
CA6-914-01-43 4500 AMON CARTER BLVD
SIMI VALLEY, CA 93063 FORT WORTH, TX 76155

213-345-1221
TRACEY SNYDER@BANKOFAMERICA.COM

 

 

PROPERTY DATA
Borough Block Lot Unit Address
BRONX - 5868 656 Entire Lot 5910 TYNDALL AVENUE

Property Type: DWELLING ONLY - 2 FAMILY

 

 

 

 

 

 

 

 

 

  

 

 

 

 

 

 

 

 

 

 

, CROSS REFERENCE DATA
CREN; 2007000213375
PARTIES
ASSIGNOR/OLD LENDER: ASSIGNEE/NEW LENDER:
MORTGAGE ELECTRONIC REGISTRATION BANK OF AMERICA N A
SYSTEMS, INC 1800 TAPO CYN RD
1901E VOORHEES ST, STEC SIMI VALLEY, CA 93063
DANVILLE, IL 61834
FEES AND TAXES
Mortgage : Filing Fee:
Mortgage Amount: $ 0.00 $ 0.00
Taxable Mortgage Amount: | § 0.00 NYC Real Property Transfer Tax:
Exemption: § 0,00
TAXES: County (Basic): $ 0.00 NYS Real Estate Transfer Tax:
City (Additional): | $ 0.00 $ 0,00
Spec (Additional):| $ 0.00 RECORDED OR FILED IN THE OFFICE
ee $ 0.00 Stra, OF THE CITY REGISTER OF THE
a § 0.00 i, CITY OF NEW YORK
CTA: $ 0.00 434 Recorded/Filed 09-20-2013 10:42
Additional MRT: | $ 0.00 x City Register File No.(CRFN
TOTAL: 3 0.00 Fe 913000388244
Recording Fee: $ 42,00 ‘ A
Affidavit Fee: $ 0.00 ts A.
City Register Official Signature

 

 

122 of 174 eee te nem i
  

    

y08/20 Page 2invEx2no.

ry)

 

36469/2019E

 

fYSCHF DOC. NO. 1

 

Recording requested by:
MORTGAGE ELECTRONIC
REGISTRATION SYSTEMS, INC. AS
HOMINEE FOR COUNTRYWIDE BANK,

 

When recorded mail to:

OF AMERICA
DOCUMENT PROCESSING
TX2-979-01-19
' 4500 AMON CARTED BLVD
FORT WORTH, TX 76155- 52202
Attn: ASSIGNMENT UN

RECEIVED NYSCEF:

 

CORPORATION ASSIGNMENT OF MORTGAGE
Ce

 

FoR. COUNTRYWIDE RANK, A. CHE
m HuccensOLa and aasigna, aeaTy ne an
HLA. 1800 TAPO CANYON ROAD SINT

RIO -w OLIVIA D er Ev Mortgugor Ag per }

2007000213375 on 4/25/07 ip ook N/A

County Recorder's Offica of BRONX County, NEW YORK,
Tax Parcel » GBCLOBLESOGBLOTESE,

Original Hortgage $50,000.00

S910 TYHDALE AVENUE, BRONX, NY 10871

Own anal Lender 0-5

This assignment in uot aubject to the requirements of Section 275 of the Real
B erty Law because Lt ig an assignment within the aecondary mortgage

a
pated:
NOMINEE YOR COUNTRYWIDE BANK, N.A,

rD#
Commitmen

Pox value received, MORTGAGE ELE CTEONTC REGISTRATION BYSTENE, ruc. AS HOMTREE

SEE and Eeseerste to ERNE OF
Leys CA 93063 all ita rights, title and

interest in and | to a certain Mortgage dated 2/13/07, exenuted by: ALFRED DEL
MORTGAGE recorded as Instrument No,

ages N/A of official recorda in the

cs
AUG 12 2013 4 Grrcage ELECTRONIC REGISTRATION SYSTEMS, INC. AS

  

 

 

State of California
County of Ventura

fF 73 before me me, ae
perbona appeare
secfonetty estas oe" to be the posses
the within trument and ackiow

Soe 5 Ro
OVE

signature (x on the dnatrument the person
hich the person(s) acted, exeouted the instrument.

By,
: TY SECRETARY

edged to me that he/she/the

sume in his/her/theic authorized capacity (ies), and that by
( Ba yap or the entity upon behalf

Public,

tary
Ste en the bagin of
whoge name(s) is/are oubacribed to

executed the
afhex/ their

I certify under PENALTY OF PERJURY under the lawa of the State of California

that the foregoing paragraph is true and correct

 

Witness my hand and official seal, ; +
pignacure: Fi

by LA nalts
P ared i WAP ‘
popared. ry SEVAN IK Exp. 0

 

  

L.A, LLANOS
Commisaben # 1921703
Notary Pubile - Gailtotnls

Los Anpiles
Comm, Espiiee ten 14, F016

 
 
   
 

County

 

  

 

123 of 174

C8729720T9

 
FILED: BROM®-GGUNTY (PEI Ba DUS Urae prec O8/20 Page 22ntiEx2no. 36469/2019E

 

 

NYSCEF DOC. NO. 1 RECEIVED NYSCEF: 08/29/2019

EXHIBIT D

124 of 174
 

(FILED: BRONESECUNTIS GEER S68 PSVDOTS 703 AEC pHIOS/20 Page 23NEX2NO. 36469/2019E

 

 

NYSCEF DOC. NO. 1 RECEIVED NYSCEF: 08/29/2019
P.O. BOX 1410
TROY, MI 48099-1410
RETURN SERVICE REQUESTED USPS CERTIFIED MAIL™ Za
ee pe beep ye Pe ppp Pep FPL4 S§8969 OO70 4¥ee9 SbEA DL

§-SFRECS20 L-1100-C R-106
P403HD00200012 - 673139044 100057
ALFRED DEL RIO

5910 TYNDALL AVENUE
BRONX NY 10471-1914

 

00245010300400

125 of 174
 

(FILED: BROMSCGUN TY CEERK 963 POV DOTS 03 IEC pWyO8/20 Page 24nnieX2no. 36469/20198

NYSCEF DOC. NO. 1 RECEIVED NYSCEF: 08/29/2019

> Shel lpoint sor rver:s00n0 <0

P.O. BOX 1410
TROY, Mi 48099-1410
RETURN SERVICE REQUESTED

Fri: 8:00AM-5:00PM

 

Mortgage Servicing

Phone Number: 866-825-2174
Fax: 866-467-1187
e-Mail: Lossmitigation@shellpointmtg.com

 

ep fed pp pp ppd pepe
S-SFRECS20 L-1100-C R-106
P403HD00200012 - 673139044 100058

ALFRED DEL RIO
5910 TYNDALL AVENUE
BRONX NY 10474-1914

07/14/2015
NOTICE OF DEFAULT AND INTENT TO ACCELERATE

RE: Deed of Trust/Mortgage Dated: 02/13/2007
FHA#:#: i
Loan +: at

Property: 5910 Tyndall Avenue
Bronx, NY 10471

Dear Mortgagor:

Shellpoint Mortgage Servicing (“Shellpoint”), acting as servicer on behalf of THE BANK OF NEW YORK MELLON FKA THE
BANK OF NEW YORK,AS TRUSTEE FOR THE CERTIFICATEHOLDERS OF CWALT, INC., ALTERNATIVE LOAN TRUST
2007-11T1, MORTGAGE PASS-THROUGH CERTIFICATES, SERIES 2007-11T1, the owner and holder of the above referenced
loan (the “Loan”), and in accordance with the above referenced Deed of Trust/Mortgage (“Security Instrument”) the related
promissory note (the “Note”), and applicable state laws, provides you with formal notice of the following:

The loan associated with the referenced Deed of Trust/Mortgage is in default for failure to pay amounts due.
To cure this default, you must pay all amounts due under the terms of the Note and Security Instrument.

As of 07/14/2015, the total amount necessary to bring the Loan current is $321,816.66 (the “Amount Due”). For the exact amount
you must pay to bring the Loan current after 07/14/2015, please contact our office at 866-825-2174 as interest, payments, credits,
fees and/or other permissible charges can continue to cause your loan balance to vary from day to day.

Payment to bring your loan current should be sent to
Shellpoint Mortgage Servicing
P.O, Box 19006
Greenville, SC 29602-9006

You are further informed that despite any departure from the terms of your loan that may have occurred, from this point forward
strict compliance with the exact terms of the loan will be required.

If you bave not cured the default within Ninety Days (90) days of this notice, Shellpoint intends to accelerate the sums evidenced by
the Note and Security instruments and declare same due and payable in full and to take other legally and contractually permitted
action to collect the same, including foreclosure of the lien on the Property and sale of the Property. If such date falls on a Saturday,
Sunday or legal holiday then the Due Date shall be the next business day. Any partial payment received by our office on the Loan
after the date of this letter may not be applied to the reduction of the Amount Due and may be returned however any such acceptance
does not waive the right to proceed with foreclosure and a new demand letter may not be sent

You may have the right to reinstate the Loan and the right to bring an action to have the foreclosure action dismissed, claim that
your loan is not in default or any other defense to acceleration and sale that you may have including the right in any lawsuit for

SEE REVERSE SIDE OR ATTACHED FOR AN IMPORTANT STATEMENT OF YOUR RIGHTS.
pear eneaeteaenatennsna eae pe ee nal
126 of 174
FILED:

 

PareU pw 08/20 Page 25nmRK2No. 36469/2019E

 

NYSCEF DOC. NO. 1 RECEIVED NYSCEF: 08/29/2019

Foreclosure and Sale to argue that you kept your promises and agreements under the Note and Security Instrument and to present
any other defenses that you may have. This notice remains in effect until the default is cured.

Upon acceleration of your Note, Shellpoint may refer the property for foreclosure. In accordance with the terms of your Note,
Security Instruments and applicable state laws, if Shellpoint prevails in its foreclosure action, you may incur costs related to
foreclosure, including attorney’s fees as provided for in the Note and Security Instrument.

We are hereby giving you notice that we may make or cause to be made reasonable entries upon and inspections of the Property. We
will attempt to contact you before we make such entry. However, if the Property is determined to be vacant or abandoned, we will
take steps necessary to protect it against vandalism or other types of damages, such as exposure to the elements.

Shellpoint offers homeownership counseling services to borrowers in some areas. Counseling is also available through a variety of
nonprofit organizations experienced in homeownership counseling and approved by the Secretary of Housing and Urban
Development (HUD). A listing of such organizations may be obtained by calling HUD toll-free at (800) 569-4287 or at
www.hud.gov.

This matter is very important, Please give it your immediate attention.

Si usted no entiende el contenido de esta carta, por favor contacte a uno de nuestros representantes que hablan espafiol al nimero
866-825-2174.

Sincerely,

Shellpoint Mortgage Servicing

127 of 174
 

9)

wO8/20 Page 26NWEX2N0. 36469/2019E

  

 

NYSCEF DOC. NO. 1 RECEIVED NYSCEF: 08/29/2019

If you have submitted a complete borrower response package and are currently in an active loss mitigation review, you will not be
referred to foreclosure. If your loss mitigation application is denied or you fail to meet the terms of the new loss mitigation
agreement, then you may be referred to foreclosure or continue with the foreclosure process.

 

Please read the following important notices as they may affect your rights,

This is an attempt to collect a debt and any information obtained will be used for that purpose. This communication is from a debt
collector.

If you are a customer in bankruptcy or a customer who has received a bankruptcy discharge of this debt: please be advised that this
notice is to advise you of the status of your mortgage loan. This notice constitutes neither a demand for payment nor a notice of
personal liability to any recipient hereof, who might have received a discharge of such debt in accordance with applicable bankruptcy
laws or who might be subject to the automatic stay of Section 362 of the United States Bankruptcy Code, However, it may be a notice
of possible enforcement of the lien against the collateral property, which has not been discharged in your bankruptcy.

New York City:
New York City Consumer Affairs license number 1471002.

Attention Servicemembers and Dependents: The federal Servicemembers Civil Relief Act and certain state laws provide
important protections for you, including interest rate protections and prohibiting foreclosure under most circumstances during and
twelve months after the servicemember’s military or other service. Counseling for covered servicemembers is available from
Military OneSource and the United States Armed Forces Legal Assistance or other similar agencies.

The following is a Spanish translation of the information previously provided:
Lea por favor las siguientes avisos importantes que puedan afectar sus derechos.

El objeto de la presente notificacién es gestionar el cobro de la deuda, y toda informacién obtenida sera utilizada a tal fin. La
presente comunicacién proviene de un agente de cobro de dendas.

Si usted es un cliente en situacién de bancarrota o un cliente que ha recibido una eliminacién de esta deuda por bancarrota: tenga en
cuenta que esta notificacién tiene como fin informarle sobre el estado de su préstamo hipotecario. Este aviso no constituye una
exigencia de pago ni un aviso de responsabilidad civil contra ningno de los destinatarios de la presente notificacién, que pudiese
haber recibido un descargo de este tipo de deuda de conformidad con la legislacién vigente sobre bancarrota o que pudiera ser objeto
de suspensién automatica en virtud del Articulo 362 del Cédigo de Bancarrota de los Estados Unidos. No obstante, puede ser una
notificacién de una posible aplicacién de gravamen sobre la propiedad como garantia, que atin no ha sido descargada en su proceso
de bancarrota.

New York City:

Numero de licencia 1471002 de Asuntos del Consumidor de la Ciudad de Nueva York.

Atencién uniformados y dependientes: 1a Ley federal de Ayuda Civil para Uniformados y algunas leyes estatales brindan
importantes protecciones para usted, que incluyen protecciones para las tasas de interés y la prohibicidn de las ejecuciones
hipotecarias en la mayoria de las circunstancias durante y doce meses después del servicio militar u otro tipo de servicio. Hay

consejeria para los uniformados disponible de Military OneSource y de United States Armed Forces Legal Assistance (Asistencia
juridica para las Fuerzas Armadas de los Estados Unidos) u otros organismos similares,
   

FILED:
NYSCEF DOC. NO. 1

P.O. BOX 1410
TROY, MI 48089-1410
RETURN SERVICE REQUESTED

veges eff U feta | fp td TP pe |
S-SFRECS20 L-1100-C R-106

P403HD00200008 - 673139041 100042

OLIVIA DEL RIO

5910 TYNDALL AVE

BRONX NY 10471-1914

 

RECHIVED NYSCEF:

rech§( 08/20 Page 27NDIEX2N0. 36469/2019E

08/29/2019

 

as
USPS CERTIFIED MAIL™

mT

9204 8969 OO70 4229 Sbbd& 445

129 of 174

 

002330703V0400
 

FILED: BRONX™E

NYSCEF DOC. NO. 1 RECEIVED NYSCEF: 08/29/2019

P.O. BOX 1410
TROY, MI] 48099-1410
RETURN SERVICE REQUESTED

Fri: 8:00AM-5:00PM

| Shellpoin Mon - Thurs: 8:00AM-6:00PM

 

Mortgage Servicing

Phone Number: 866-825-2174
Fax: 866-467-1187
e-Mail: Lossmitigation@shellpointmtg.com

 

axpenlegf [ef Uf fete] tgp TE PA PH A

S-SFRECS20 L-1100-C R-106
P408HD00200009 - 673139041 100043
OLIVIA DEL RIO

5910 TYNDALL AVE

BRONX NY 10471-1974

07/14/2015
NOTICE OF DEFAULT AND INTENT TO ACCELERATE

RE: Deed of Trust/Mortgage Dated: 02/13/2007
FHAt+: ii
Loa #:

Property: 5910 Tyndall Avenue
Bronx, NY 10471

Dear Mortgagor:

Shellpoint Mortgage Servicing (‘‘Shellpoint”), acting as servicer on behalf of THE BANK OF NEW YORK MELLON FKA THE
BANK OF NEW YORK,AS TRUSTEE FOR THE CERTIFICATEHOLDERS OF CWALT, INC., ALTERNATIVE LOAN TRUST
2007-11T1, MORTGAGE PASS-THROUGH CERTIFICATES, SERIES 2007-11T1, the owner and holder of the above referenced
loan (the “Loan’”), and in accordance with the above referenced Deed of Trust/Mortgage (“Security Instrument”) the related
promissory note (the “Note”), and applicable state laws, provides you with formal notice of the following:

The loan associated with the referenced Deed of Trust/Mortgage is in default for failure to pay amounts due,
To cure this default, you must pay all amounts due under the terms of the Note and Security Instrument.

As of 07/14/2015, the total amount necessary to bring the Loan current is $321,816.66 (the “Amount Due”). For the exact amount
you must pay to bring the Loan current after 07/14/2015, please contact our office at 866-825-2174 as interest, payments, credits,
fees and/or other permissible charges can continue to cause your loan balance to vary from day to day.

Payment to bring your loan current should be sent to
Shellpoint Mortgage Servicing
P.O. Box 19006
Greenville, SC 29602-9006

You are further informed that despite any departure from the terms of your loan that may have occurred, from this point forward
strict compliance with the exact terms of the loan will be required.

If you have not cured the default within Ninety Days (90) days of this notice, Shellpoint intends to accelerate the sums evidenced by
the Note and Security instruments and declare same due and payabie in full and to take other legally and contractually permitted
action to collect the same, including foreclosure of the lien on the Property and sale of the Property. Ifsuch date falls on a Saturday,
Sunday or legal holiday then the Due Date shail be the next business day. Any partial payment received by our office on the Loan
after the date of this letter may not be applied to the reduction of the Amount Due and may be returned however any such acceptance
does not waive the right to proceed with foreclosure and a new demand letter may not be sent

You may have the right to reinstate the Loan and the right to bring an action to have the foreclosure action dismissed, claim that
your loan is not in default or any other defense to acceleration and sale that you may have including the right in any lawsuit for

SEE REVERSE SIDE OR ATTACHED FOR AN IMPORTANT STATEMENT OF YOUR RIGHTS.
Gt

130 of 174
 

08/20 Page 29ndiEX2No. 36469/2019E

 

NYSCEF DOC. NO. 1 RECEIVED NYSCEF: 08/29/2019

Foreclosure and Sale to argue that you kept your promises and agreements under the Note and Security Instrument and to present
any other defenses that you may have, This notice remains in effect until the default is cured.

Upon acceleration of your Note, Shellpoint may refer the property for foreclosure. In accordance with the terms of your Note,
Security Instruments and applicable state laws, if Shellpoint prevails in its foreclosure action, you may incur costs related to
foreclosure, including attorney’s fees as provided for in the Note and Security Instrament.

We are hereby giving you notice that we may make or cause to be made reasonable entries upon and inspections of the Property. We
will attempt to contact you before we make such entry. However, if the Property is determined to be vacant or abandoned, we wil]
take steps necessary to protect it against vandalism or other types of damages, such as exposure to the elements.

Shellpoint offers homeownership counseling services to borrowers in some areas. Counseling is also available through a variety of
nonprofit organizations experienced in homeownership counseling and approved by the Secretary of Housing and Urban
Development (HUD). A listing of such organizations may be obtained by calling HUD toll-free at (800) 569-4287 or at

www.hud. gov.

This matter is very important, Please give it your immediate attention.

Si usted no entiende el contenido de esta carta, por favor contacte a uno de nuestros representantes que hablan espaiiol al numero
866-825-2174,

Sincerely,

Shellpoint Mortgage Servicing

131 of 174
08/20 Page 3QntizX2no. 36469/2019F
NYSCEF DOC. NO. 1 RECEIVED NYSCEF: 08/29/2019

 

 

If you have submitted a complete borrower response package and are currently in an active loss mitigation review, you will not be
referred to foreclosure. If your loss mitigation application is denied or you fail to meet the terms of the new loss mitigation
agreement, then you may be referred to foreclosure or continue with the foreclosure process.

 

Please read the following important notices as they may affect your rights.

This is an attempt to collect a debt and any information obtained will be used for that purpose. This communication is from a debt
collector.

If you are a customer in bankruptcy or a customer who has received a bankruptcy discharge of this debt: please be advised that this
hotice is to advise you of the status of your mortgage loan. This notice constitutes neither a demand for payment nor a notice of
personal liability to any recipient hereof, who might have received a discharge of such debt in accordance with applicable bankruptcy
laws or who might be subject to the automatic stay of Section 362 of the United States Bankruptcy Code. However, it may be a notice
of possible enforcement of the lien against the collateral property, which has not been discharged in your bankruptcy,

New York City:
New York City Consumer Affairs license number 1471002.

Attention Servicemembers and Dependents: The federal Servicemembers Civil Relief Act and certain state laws provide
important protections for you, including interest rate protections and prohibiting foreclosure under most circumstances during and
twelve months after the servicemember’s military or other service, Counseling for covered servicemembers is available from
Military OneSource and the United States Armed Forces Legal Assistance or other similar agencies,

The following is a Spanish translation of the information previously provided:
Lea por favor las siguientes avisos importantes que puedan afectar sus derechos.

El objeto de la presente notificacién es gestionar el cobro de la deuda, y toda informacién obtenida seré utilizada a tal fin. La
presente comunicacion proviene de un agente de cobro de deudas.

Si usted es un cliente en situacién de bancarrota o un cliente que ha recibido una eliminacidén de esta deuda por bancarrota: tenga en
cuenta que esta notificacién tiene como fin informarle sobre el estado de su préstamo hipotecario. Este aviso no constituye una
exigencia de pago ni un aviso de responsabilidad civil contra ningno de los destinatarios de la presente notificacion, que pudiese
haber recibido un descargo de este tipo de deuda de conformidad con Ja legislacién vigente sobre bancarrota o que pudiera ser objeto
de suspension automatica en virtud del Articulo 362 del Codigo de Bancarrota de los Estados Unidos. No obstante, puede ser una
notificacién de una posible aplicacién de gravamen sobre la propiedad como garantia, que atin no ha sido descargada en su proceso
de bancarrota.

New York City:
Numero de licencia 1471002 de Asuntos del Consumidor de la Ciudad de Nueva York,

Atencién uniformados y dependientes: 1a Ley federal de Ayuda Civil para Uniformados y algunas leyes estatales brindan
importantes protecciones para usted, que incluyen protecciones para las tasas de interés y la prohibicion de las ejecuciones
hipotecarias en la mayoria de las circunstancias durante y doce meses después del servicio militar u otro tipo de servicio, Hay
consejeria para los uniformados disponible de Military OneSource y de United States Armed Forces Legal Assistance (Asistencia
juridica para las Fuerzas Armadas de los Estados Unidos) u otros organismos similares,

132 of 174
WO8/20 Page 3inifek2no. 36469/2019E
RECEIVED NYSCEF: 08/29/2019

   

FILED: BRONX
NYSCEF poc. NO. 1

 

 

 

P.O. BOX 1410

TROY, MI 48099-1410 ee

RETURN SERVICE REQUESTED USPS CERTIFIED MAIL™
UE pty ed Tbe Up PY Eyer [Ophea 924 8969 0070 4229 Sbba 3D
S-SFRECS20 L-1100-C R-106 penne ecient

P403HD0020001 1 - 673138043 100052
ALFRED DEL RIO

5910 TYNDALL AVE

BRONX NY 10471-1914

002430103J0400

133 of 174
08/20 Page 32@%2no. 36469/2019E

 

 
 

FILED: BRO 8 03:

NYSCEF DOC. NO. 1 RECEIVED NYSCEF: 08/29/2019
P.O. BOX 1410 Shellpoin Mon - Thurs: 8:00AM-6:00PM
TROY, MI 48099-1410 Fri: 8:00AM-5:00PM

RETURN SERVICE REQUESTED oe ,
Mortgage Servicing

Phone Number: 866-825-2174
Fax: 866-467-1187
e-Mail: Lossmitigation@shellpointmtg.com

 

TELE [ Lye edged [sf beg fp UEE[ EE fenen [Up Eyty fpony [ff Epler le
S-SFRECS20 L-1100-C R-106

P403HD0020001 1 - 673139043 100053

ALFRED DEL RIO

5910 TYNDALL AVE

BRONX NY 10471-1914

07/14/2015
NOTICE OF DEFAULT AND INTENT TO ACCELERATE

RE: Deed of Trust/Mortgage Dated: 02/13/2007
FHA#H:
Loan #
Property: 5910 Tyndall Avenue
Bronx, NY 10471

Dear Mortgagor:

Shellpoint Mortgage Servicing (“Shellpoint’), acting as servicer on behalf of THE BANK OF NEW YORK. MELLON FEA THE
BANK OF NEW YORK,AS TRUSTEE FOR THE CERTIFICATEHOLDERS OF CWALT, INC., ALTERNATIVE LOAN TRUST
2007-11T1, MORTGAGE PASS-THROUGH CERTIFICATES, SERIES 2007-11T1, the owner and holder of the above referenced
loan (the ‘“Loan”), and in accordance with the above referenced Deed of Trust/Mortgage (“Security Instrument”) the related
promissory note (the “Note”), and applicable state laws, provides you with formal notice of the following:

The loan associated with the referenced Deed of Trust/Mortgage is in default for failure to pay amounts due.
To cure this default, you must pay all amounts due under the terms of the Note and Security Instrument.

As of 07/14/2015, the total amount necessary to bring the Loan current is $321,816.66 (the “Amount Due”). For the exact amount
you must pay to bring the Loan current after 07/14/2015, please contact our office at 866-825-2174 as interest, payments, credits,
fees and/or other permissible charges can continue to cause your loan balance to vary from day to day.

Payment to bring your loan current should be sent to
Shellpoint Mortgage Servicing
P.O. Box 19006
Greenville, SC 29602-9006

You are further informed that despite any departure from the terms of your loan that may have occurred, from this point forward
strict compliance with the exact terms of the loan will be required.

If you have not cured the default within Ninety Days (90) days of this notice, Shellpoint intends to accelerate the sums evidenced by
the Note and Security instruments and declare same due and payable in full and to take other legally and contractually permitted
action to collect the same, including foreclosure of the lien on the Property and sale of the Property. If such date falls on a Saturday,
Sunday or legal holiday then the Due Date shall be the next business day. Any partial payment received by our office on the Loan
after the date of this letter may not be applied to the reduction of the Amount Due and may be returned however any such acceptance
does not waive the right to proceed with foreclosure and a new demand letter may not be sent

You may have the right to reinstate the Loan and the right to bring an action to have the foreclosure action dismissed, claim that
your loan is not in default or any other defense to acceleration and sale that you may have including the right in any lawsuit for

SEE REVERSE SIDE OR ATTACHED FOR AN IMPORTANT STATEMENT OF ‘ ET

134 of 174
 

(FILED: BRONX“CGUNTY C@EERR [68 FOV SOLS 03 sFIECPOS/20 Page 33NDisx2NO. 36469/20198

NYSCEF DOC. NO. 1 RECEIVED NYSCEF: 08/29/2019
Foreclosure and Sale to argue that you kept your promises and agreements under the Note and Security Instrument and to present
any other defenses that you may have. This notice remains in effect until the default is cured.

Upon acceleration of your Note, Shellpoint may refer the property for foreclosure. In accordance with the terms of your Note,
Security Instruments and applicable state laws, if Shellpoint prevails in its foreclosure action, you may incur costs related to
foreclosure, including attorney’s fees as provided for in the Note and Security Instrument.

We are hereby giving you notice that we may make or cause to be made reasonable entries upon and inspections of the Property. We
will attempt to contact you before we make such entry. However, if the Property is determined to be vacant or abandoned, we will
take steps necessary to protect it against vandalism or other types of damages, such as exposure to the elements.

Shellpoint offers homeownership counseling services to borrowers in some areas. Counseling is also available through a variety of

nonprofit organizations experienced in homeownership counseling and approved by the Secretary of Housing and Urban
Development (HUD). A listing of such organizations may be obtained by calling HUD toll-free at (800) 569-4287 or at

www.hud.gov.

This matter is very important. Please give it your immediate attention.

Si usted no entiende el contenido de esta carta, por favor contacte a uno de nuestros representantes que hablan espajiol al numero
866-825-2174.

Sincerely,

Shellpoint Mortgage Servicing

135 of 174
 

pw 08/20 Page 34nnieX¥2n0. 36469/2019E

 

NYSCHF DOC. NO. 1 RECEIVED NYSCEF: 08/29/2019

If you have submitted a complete borrower response package and are currently in an active loss mitigation review, you will not be
referred to foreclosure. If your loss mitigation application is denied or you fail to meet the terms of the new loss mitigation
agreement, then you may be referred to foreclosure or continue with the foreclosure process.

Please read the following important notices as they may affect your rights.

This is an attempt to collect a debt and any information obtained will be used for that purpose. This communication is from a debt
collector,

If you are a customer in bankruptcy or a customer who has received a bankruptcy discharge of this debt: please be advised that this
notice is to advise you of the status of your mortgage loan. This notice constitutes neither a demand for payment nor a notice of
personal liability to any recipient hereof, who might have received a discharge of such debt in accordance with applicable bankruptcy
laws or who might be subject to the automatic stay of Section 362 of the United States Bankruptcy Code. However, it may be a notice
of possible enforcement of the lien against the collateral property, which has not been discharged in your bankruptcy.

New York City:
New York City Consumer Affairs license number 1471002.

Attention Servicemembers and Dependents: The federal Servicemembers Civil Relief Act and certain state laws provide
important protections for you, including interest rate protections and prohibiting foreclosure under most circumstances during and
twelve months after the servicemember’s military or other service. Counseling for covered servicemembers is available from
Military OneSource and the United States Armed Forces Legal Assistance or other similar agencies.

The following is a Spanish translation of the information previously provided:
Lea por favor las siguientes avisos importantes que puedan afectar sus derechos.

EI objeto de la presente notificacién es gestionar el cobro de la deuda, y toda informacién obtenida sera utilizada a tal fin. La
presente comunicacién proviene de un agente de cobro de deudas.

Si usted es un cliente en situacién de bancarrota o un cliente que ha recibido una eliminacidn de esta deuda por bancarrota: tenga en
cuenta que esta notificacién tiene como fin informarle sobre el estado de su préstamo hipotecario. Este aviso no constituye una
exigencia de pago ni un aviso de responsabilidad civil contra ningno de los destinatarios de la presente notificacién, que pudiese
haber recibido un descargo de este tipo de deuda de conformidad con la legislacién vigente sobre bancarrota o que pudiera ser objeto
de suspensién automéatica en virtud del Articulo 362 del Cédigo de Bancarrota de los Estados Unidos. No obstante, puede ser una
notificacién de una posible aplicacién de gravamen sobre la propiedad como garantia, que ain no ha sido descargada en su proceso
de bancarrota.

New York City:
Numero de licencia 1471002 de Asuntos del Consumidor de la Ciudad de Nueva York.

Atencién uniformados y dependientes: la Ley federal de Ayuda Civil para Uniformados y algunas leyes estatales brindan
importantes protecciones para usted, que incluyen protecciones para las tasas de interés y la prohibicion de las ejecuciones
hipotecarias en la mayoria de las circunstancias durante y doce meses despues del servicio militar u otro tipo de servicio, Hay
consejeria para los uniformados disponible de Military OneSource y de United States Armed Forces Legal Assistance (Asistencia
juridica para las Fuerzas Armadas de los Estados Unidos) u otros organismos similares.

136 of 174
 

(FILED: BRON CCUNTIY PEERY 968 POV SOTIS 703 BET pMyOS/20 Page 35NDIEK2NO. 36469/2019E

NYSCEF DOC. NO. 1 RECEIVED NYSCEF: 08/29/2019

 

 

 

P.O, BOX 1410

TROY, Mi 48099-1410

RETURN SERVICE REQUESTED USPS CERTIFIED MAIL™ Lo
efapP UVR Be cce Epp pW L Me peng PEP PPE fag Ee lpep fd E Ey peg EPA SePn4 8549 O0O70 4229 Shhdé Se
S-SFRECS20 L-1100-C R-106 NN

 

P403HD00200010 - 673139042 100047

OLIVIA DEL RIO
5910 TYNDALL AVENUE
BRONX NY 10471-1914

0235010370400

137 of 174
 

 

NYSCEF DOC. NO. 1 RECEIVED NYSCEF: 08/29/2019

"P.O. BOX 1410
TROY, MI 48099-1410
RETURN SERVICE REQUESTED

 
 

Fri: 8:00AM-5:00PM

Mortgage Servicing
Phone Number: 866-825-2174 S|
Fax: 866-467-1187
e-Mail: Lossmitigation@shellpointmtg.com

. Shellpoin Mon - Thurs: 8:00AM-6:00PM

afofly UM canal fy pUlsya CMa cog UY fe Tog Mpa fey AoE

S-SFRECS20 L-1100-C R-106
P403HD00200010 - 673139042 100048
OLIVIA DEL RIO

5910 TYNDALL AVENUE
BRONX NY 10471-1914

07/14/2015
NOTICE OF DEFAULT AND INTENT TO ACCELERATE

RE: Deed of Trust/Mortgage Dated: 02/13/2007
FHA
Loan #: a

Property: 5910 Tyndall Avenue
Bronx, NY 10471

Dear Mortgagor:

Shellpoint Mortgage Servicing (“Shellpoint”), acting as servicer on behalf of THE BANK OF NEW YORK MELLON FKA THE
BANK OF NEW YORK,AS TRUSTEE FOR THE CERTIFICATEHOLDERS OF CWALT, INC., ALTERNATIVE LOAN TRUST
2007-11T1, MORTGAGE PASS-THROUGH CERTIFICATES, SERIES 2007-11T1, the owner and holder of the above referenced
loan (the “Loan”), and in accordance with the above referenced Deed of Trust/Mortgage (“Security Instrument’) the related
promissory note (the “Note”), and applicable state laws, provides you with formal notice of the following:

The loan associated with the referenced Deed of Trust/Mortgage is in default for failure to pay amounts due.
To cure this default, you must pay all amounts due under the terms of the Note and Security Instrument.

As of 07/14/2015, the total amount necessary to bring the Loan current is $321,816.66 (the “Amount Due”). For the exact amount
you must pay to bring the Loan current after 07/14/2015, please contact our office at 866-825-2174 as interest, payments, credits,
fees and/or other permissible charges can continue to cause your loan balance to vary from day to day.

Payment to bring your loan current should be sent to
Shelipoint Mortgage Servicing
P.O. Box 19006
Greenville, SC 29602-9006

You are further informed that despite any departure from the terms of your loan that may have occurred, from this point forward
strict compliance with the exact terms of the loan will be required,

If you have not cured the default within Ninety Days (90) days of this notice, Shellpoint intends to accelerate the sums evidenced by
the Note and Security instruments and declare same due and payable in full and to take other legally and contractually permitted
action to collect the same, including foreclosure of the lien on the Property and sale of the Property. If such date falls on a Saturday,
Sunday or legal holiday then the Due Date shall be the next business day. Any partial payment received by our office on the Loan
after the date of this letter may not be applied to the reduction of the Amount Due and may be returned however any such acceptance
does not waive the right to proceed with foreclosure and a new demand letter may not be sent

You may have the right to reinstate the Loan and the right to bring an action to have the foreclosure action dismissed, claim that
your loan is not in default or any other defense to acceleration and sale that you may have including the right in any lawsuit for

SEE REVERSE SIDE OR ATTACHED FOR AN IMPORTANT STATEMENT OF YOUR RIGHTS.

138 of 174
  

: FareU pW O8/20 Page 37NWEX2NO. 36469/2019F

NYSCEF DOC. NO. 1 RECEIVED NYSCEF: 08/29/2019

Foreclosure and Sale to argue that you kept your promises and agreements under the Note and Security Instrument and to present
any other defenses that you may have. This notice remains in effect until the default is cured.

  

Upon acceleration of your Note, Shellpoint may refer the property for foreclosure, In accordance with the terms of your Note,
Security Instruments and applicable state laws, if Shellpoint prevails in its foreclosure action, you may incur costs related to
foreclosure, including attorney’s fees as provided for in the Note and Security Instrument.

We are hereby giving you notice that we may make or cause to be made reasonable entries upon and inspections of the Property. We
will attempt to contact you before we make such entry. However, if the Property is determined to be vacant or abandoned, we will
take sieps necessary to protect it against vandalism or other types of damages, such as exposure to the elements.

Shellpoint offers homeownership counseling services to borrowers in some areas. Counseling is also available through a variety of
nonprofit organizations experienced in homeownership counseling and approved by the Secretary of Housing and Urban
Development (HUD). A listing of such organizations may be obtained by calling HUD toll-free at (800) 569-4287 or at
www.hud.gov.

This matter is very important. Please give it your immediate attention.

Si usted no entiende el contenido de esta carta, por favor contacte a uno de nuestros representantes que hablan espafiol al numero
866-825-2174.

Sincerely,

Shellpoint Mortgage Servicing

139 of 174
WRO8/20 Page 38NmEX2NO. 36469/2019E

 

FILED: BRONX
NYSCEF DOC. NO. 1 RECEIVED NYSCEF: 08/29/2019

If you have submitted a complete borrower response package and are currently in an active loss mitigation review, you will not be
referred to foreclosure. If your loss mitigation application is denied or you fail to meet the terms of the new loss mitigation
agreement, then you may be referred to foreclosure or continue with the foreclosure process.

Please read the following important notices as they may affect your rights.

 

This is an attempt to collect a debt and any information obtained will be used for that purpose. This cormmunication is from a debt
collector.

If you are a customer in bankruptcy or a customer who has received a bankruptcy discharge of this debt: please be advised that this
notice is to advise you of the status of your mortgage Joan. This notice constitutes neither a demand for payment nor a notice of
personal liability to any recipient hereof, who might have received a discharge of such debt in accordance with applicable bankruptcy
laws or who might be subject to the automatic stay of Section 362 of the United States Bankruptcy Code. However, it may be a notice
of possible enforcement of the lien against the collateral property, which has not been discharged in your bankruptcy,

New York City:
New York City Consumer Affairs license number 1471002.

Attention Servicemembers and Dependents: The federal Servicemembers Civil Relief Act and certain state laws provide
important protections for you, including interest rate protections and prohibiting foreclosure under most circumstances during and
twelve months after the servicememiber’s military or other service. Counseling for covered servicemembers is available from
Military OneSource and the United States Armed Forces Legal Assistance or other similar agencies.

The following is a Spanish translation of the information previously provided:
Lea por favor las siguientes avisos importantes que puedan afectar sus derechos.

El objeto de la presente notificacién es gestionar el cobro de la deuda, y toda informacidén obtenida sera utilizada a tal fin. La
presente comunicacién proviene de un agente de cobro de deudas.

Si usted es un cliente en situacién de bancarrota o un cliente que ha recibido una eliminacién de esta deuda por bancarrota: tenga en
cuenta que esta notificacidn tiene como fin informarle sobre el estado de su préstamo hipotecario, Este aviso no constituye una
exigencia de pago ni un aviso de responsabilidad civil contra ningno de los destinatarios de la presente notificacién, que pudiese
haber recibido un descargo de este tipo de deuda de conformidad con la legislacién vigente sobre bancarrota o que pudiera ser objeto
de suspensidn automatica en virtud del Articulo 362 del Cédigo de Bancarrota de los Estados Unidos, No obstante, puede ser una
notificacién de una posible aplicacién de gravamen sobre la propiedad como garantia, que atin no ha sido descargada en su proceso
de bancarrota.

New York City:

Numero de licencia 1471002 de Asuntos del Consumidor de Ja Ciudad de Nueva York.

Atencién uniformados y dependientes: fa Ley federal de Ayuda Civil para Uniformados y algunas leyes estatales brindan
importantes protecciones para usted, que incluyen protecciones para las tasas de interés y la prohibicién de las ejecuciones
hipotecarias en la mayoria de las circunstancias durante y doce meses después del servicio militar u otro tipo de servicio. Hay
consejeria para los uniformados disponible de Military OneSource y de United States Armed Forces Legal Assistance (Asistencia
juridica para Jas Fuerzas Armadas de los Estados Unidos) u otros organismos similares.

140 of 174
Phew 08/20 Page 39nniX¥2No. 36469/2019E
RECEIVED NYSCEF: 08/29/2019

 

 

(FILED: BROMX=CCUIN
NYSCEF DOC. NO. 1

P.O, BOX 51850
LIVONIA MI 48151-5850 —a
USPS CERTIFIED MAIL™

RETURN SERVICE REQUESTED

TUT Obeid a oA CDV
2124 8969 0070 4244 bala 70

S-SFRECS20 L-1200-NY-C R-106
P9UJSD00200011 - 575065877 100092
ALFRED DEL RIO

OLIVIA DEL RIO

5910 TYNDALL AVENUE
BRONX NY 10471-1914

141 of 174
 

(FILED: BRONXSCGUNTY C@EERR 9638 POT ROLY 703 ECR OS/20 Page 4ONtIsx2No. 36469/20198

NYSCEF DOC. NO. 1 RECEIVED NYSCEF: 08/29/2019
~~ Shellpoint

Mortgage Servicing

Phone Number: 866-825-2174

Fax: 866-467-1187
Email: Lossmitigation@shellpointmig.com
Mon - Thurs: 8:00AM-6:00PM

abeDbeAD ee fog ede A] ATLA LTD ye g.00AM OOP

S-SFRECS20 L-1200-NY-C R-106

P9UJSD00200011 - 575065877 100093

 

P.O. BOX 51850
LIVONIA MI 48151-5850
RETURN SERVICE REQUESTED

   

      

 

 

 

 

ALFRED DEL RIO Loan Number: —
OLIVIA DEL RIO Principal Balance: | $491,872.46
5910 TYNDALL AVENUE

BRONX NY 10471-1914
03/29/2019

 

Deed of Trust/Mortgage Dated: 02/13/2007

  

“Property: 5910 Tyndall Avenue
Bronx, NY 10471

Dear Alfred Del Rio and Olivia Del Rio:

Shellpoint Mortgage Servicing (“Shellpoint”), on behalf of BANK OF NEW YORK AS
TRUSTEE FOR CWALT 2007-11T1, the owner and holder of your mortgage loan, and in
accordance with the referenced Deed of Trust/Mortgage and applicable state laws,
provides you with formal notice of the following:

YOU MAY BE AT RISK OF FORECLOSURE. PLEASE READ THE FOLLOWING
NOTICE CAREFULLY

As of 03/29/2019, your home loan is 2005 days and $288,321.24 in default. Under New
York State Law, we are required to send you this notice to inform you that you are at risk
of losing your home.

Attached to this notice is a list of government approved housing counseling agencies in
your area which provide free counseling. You can also call the NYS Office of the Attorney
General’s Homeowner Protection Program (HOPP) toll-free Consumer hotline to be
connected to the free housing counseling services in your area at 1-855-HOM-3456
(1-855-466-3456), or visit their website at http://www.aghomehelp.com/. A statewide
listing by county is also available at
http://www.dfs.ny.gov/consumer/mortg_nys_np_counseling_agencies.htm. Qualified free
help is available; watch out for companies or people who charge a fee for these services.

Housing counselors from New York-based agencies listed on the website above are
trained to help homeowners who are having problems making their mortgage payments
and can help you find the best option for your situation. If you wish, you may also
contact us directly at 866-825-2174 and ask to discuss possible options.

SEE REVERSE SIDE OR ATTACHED FOR AN IMPORTANT STATEMENT OF YOUR RIGHTS,

 

142 of 174
 

(FILED: BROM CGT Sae08/20 Page 4inoie¥2no0. 36469/2019E
NYSCEF DOC. NO. 1 RECEIVED NYSCEF: 08/29/2019

 

While we cannot assure that a mutually agreeable resolution is possible, we encourage
you to take immediate steps to try to achieve a resolution. The longer you wait, the fewer
options you may have.

If you have not taken any actions to resolve this matter within 90 days from the date this
notice was mailed, we may commence legal action against you (or sooner if you cease to
live in the dwelling as your primary residence.)

If you need further information, please call the New York State Department of Financial
Services toll-free helpline at (800)269-0990 or visit the Department's website at

www.dfs.ny.dov.

IMPORTANT: You have the right to remain in your home until you receive a court order
telling you to leave the property. If a foreclosure action is filed against you in court, you
still have the right to remain in th home until a court orders you to leave. You leagally
remain the owner of and are responsible for the property until the property is sold by you
or by the order of the court at the conclusion of any foreclosure proceddings. This Notice
is not an eviction note, and a foreclosure action has not yet been commenced against

you.
This matter is very important. Please give it your immediate attention.

Should you have questions, please contact our office at 866-825-2174 or visit our website
at www. shellpointmtg.com.

Si usted no entiende el contenido de esta carta, por favor contacte a uno de nuestros
representantes que hablan espafiol al numero 866-825-2174.

Sincerely,
Shellpoint Mortgage Servicing

143 of 174
 

(FILED: BROME SCGUNTY CEERR 968 DOVDO TS 0% JET pIOS/20 Page 42nnfeX2no. 36469/20198

NYSCEF DOC. NO. 1 RECEIVED NYSCEF: 08/29/2019

If you have submitted a complete borrower response package and are currently in an active loss mitigation review, you will not be referred
to foreclosure. If your loss mitigation application is denied or you fail to meet the terms of the new loss mitigation agreement, then you

mnay be referred to foreclosure or continue with the foreclosure process. -

Please read the following important notices as they may affect your rights.

NewRez LLC dba Shellpoint Mortgage Servicing is a debt collector. This is an attempt to collect a debt and any information obtained will
be used for that purpose. NewRez LLC dba Shellpoint Mortgage Servicing’s NMLS ID is 3013.

If you area customer in bankruptcy ora customer who has received a bankruptcy discharge of this debt: please be advised that this notice
is to advise you of the status of your mortgage loan. This notice constitutes neither a demand for payment nor a notice of personal liability
to any recipient hereof, who might have received a discharge of such debt in accordance with applicable bankruptcy laws or who might be
subject to the automatic stay of Section 362 of the United States Bankruptcy Code. However, it may be a notice of possible enforcement of
the lien against the collateral property, which has not been discharged in your bankruptcy.

Attention Servisemembers.and Dependents: The federal Servicemembers. Civil Relief Act and certain state laws provide important
protections for you, including interest rate protections and prohibiting foreclosure under most circumstances during and twelve months
after the servicernémber’s military or other service. Counseling for covered servicemembers is available from Military OneSource
(800-342-9647) and the United States Armed Forces Legal Assistance or other similar agencies. For more information, please visit the
Military OneSource website www-.militaryonesource.mil/.

Notice of Error or Information Request Address: You have certain rights under Federal law related to resolving errors in the servicing
of your loan and requesting information about your loan. If you want to request information about your loan or if you believe an error has
occurred in the servicing of your loan and would like to submit an Error Resolution or Informational Request, please write to us at the
following address: Shellpoint Mortgage Servicing P.O. Box 10826 Greenville, SC 29603-0826

In accordance with the Fair Debt Collection Practices Act, 15 U.S.C. § 1692 et seq., debt collectors are prohibited from engaging in
abusive, decéptive, and unfair debt collection efforts, including but not limited to:

(i) the use or threat of violence;

(i1) the use of obscene or profane language; and

(iii) repeated phone calls made with the intent to annoy, abuse, or harass.

If a creditor or debt collector receives a money judgment against you in court, state and federal laws may prevent the following types of
income from being taken to pay the debt:

. Supplemental security income, (SSD;

. Social security;

. Public assistance (welfare);

. Spousal support, mainteriance (alimony) or child support;

. Unemployment benefits;

. Disability benefits;

. Workers’ compensation benefits;

. Public or private pensions;

. Veterans’ benefits;

10. Federal student loans, federal student grants, and federal work study funds; and
11. Ninety percent of your wages or salary earned in the last 60 days

SO com On in Blo bo

A successor in interest is someone who acquires an ownership interest in a property secured by a mortgage loan by transfer upon the death of a
relative, as a result of a divorce or legal separation, through certain trusts, between spouses, from a parent to a child, or when a borrower who
is a joint tenant or tenant by the entirety dies. If you are a successor in interest, or you think you might be, please contact by phone, mail or
email to start the confirmation process.

Our system of record has your preferred language as English.

If you prefer to receive communication in a language other than English, please contact us at 866-825-2174 to speak with a translator
in your preferred language about the servicing of your loan or a document you received.

Si prefiere recibir las comunicaciones en otro idioma que no sea el inglés, por favor, contdctenos en el 866-825-2174 para hablar con un
traductor en el idioma de su preferencia sobre la gestién de su préstamo o cualquier documento que haya recibido.

SO Ee SS PS SET Se. TBC g60-s25-2174, FAA SA BS
DORE, SpE SOR TU A SCPE AT AT
Please note that we operate as NewRez Mortgage LLC dba Shellpoint Mortgage Servicing in Arkansas and Texas.

New York City: New York City Consumer Affairs license number 1471002.
New York City: Namero de licencia 1471002 de Asuntos del Consumidor de la Ciudad de Nueva York.

144 of 174
    

By08/20 Page 43nniex2No. 36469/2019F
08/29/2019

FILED:

NYSCEF DOC. NO. 1 RECEIVED NYSCEF:

 

New York City Housing Counseling Agencies

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

11217

 

 

 

 

 

 

COUNTY AGENCY ADDRESS CONTACT INFO NOTES
Bronx Neighborhood Housing 848 Concourse Village 718-992-5979 HOPP
Services- South Bronx West,Bronx, NY 10451 Spanish speaking staff
available
West Bronx Housing and 3176 Bainbridge, Bronx, NY | 718-798-0929 HOPP
Neighborhood Resource Center | 10467 Spanish speaking staff
available, Russian
interpreter available
Neighborhood Housing 1451 East Gun Hill Rd. 718-881-1180 HOPP
Services- North Bronx Bronx, NY 10469 Spanish speaking staff
available
Parodneck Foundation 121 6th Ave., Suite 501 212-431-9700 ext 391 |HOPP
New York, NY 10013 Spanish speaking staff
available
MHANY Management, Inc. 2-4 Nevins St. 718-246-8080 ext 203 | HOPP
Brooklyn, NY 11217 Spanish speaking staff
available
Grow Brooklyn, Inc. 1474 Myrtle Ave. 718-418-8232 ext. 206 | HOPP
Brooklyn, NY 11237 Spanish and Bengali
speaking staff available
NYC Commission on Human | 1932 Arthur Avenue, Room = | 718-579-6728 Spanish speaking staff
Rights 203A OR available
Bronx, NY 10457 718-579-6900
Kings Cypress Hills Local Dev. Corp. | 3214 Fulton St. 718-647-8100 HOPP
Brooklyn, NY 11208 Spanish speaking staff
available
Pratt Area Community Council | 1224 Bedford Ave. 718-783-3549 ext.315 | HOPP
Brooklyn, NY 11216
Grow Brooklyn, Inc. 1474 Myrtle Ave. 718-418-8232 ext. 206 | HOPP
Brooklyn, NY 11237 Spanish and Bengali
speaking staff available
Bridge Street Dev. Corp. 460 Nostrand Ave. 718-636-7596 ext, 11 HOPP
Brooklyn, NY 11216 Spanish Speaking staff
available
MHANY Management, Inc. 2-4 Nevins St. Brooklyn, NY | 718-246-8080 ext 203 | HOPP

718-237-2017 ext.159

 

 

 

Neighbors Helping Neighbors | 621 Degraw St. HOPP
(NHN) Brooklyn, NY 11217. Spanish speaking staff
available
Brooklyn Housing and Family | 415 Albemarle Rd. 718-435-7585 HOPP
Services, Inc. Brooklyn, NY 11218 Spanish and French
Creole speaking staff
available
Parodneck Foundation 121 6th Ave., Suite 501 212-431-9700 ext 391 HOPP
New York, NY 10013 Spanish speaking staff
available
Neighborhood Housing 1012 Gates Ave., 2nd Floor 718-919-2100 HOPP

Services of edford-Stuyvesant

 

Spanish speaking staff
available

 

 

 

Brooklyn, NY 11221

 

 

 

 

145 of 174
 

 

Shy O8/20 Page 44nnikX2no. 36469/2019E
08/29/2019

 

 

 

 

 

NYSCEF DOC. NO. 1 RECEIVED NYSCEF:
CAMBA 1720 Church Ave., 2nd Floor | 718-287-0010 HOPP
Brooklyn, NY 11226
Neighborhood Housing 2806 Church Ave. 718-469-4679 HOPP
Services- East Flatbush Brooklyn, NY 11226 Spanish speaking staff
available
Greater Sheepshead Bay Dev. | 2105 East 22nd St. 718-332-0582 HOPP

Corp.

Brooklyn, NY 11229

Russian speaking staff
available

 

718-418-8232 ext. 206

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Heights, NY 11372

Grow Brooklyn, Inc. 1474 Myrtle Ave.Brooklyn, HOPP
NY 11237 Spanish and Bengali
speaking staff available
Southern Brooklyn Community | 4006 18th Ave. 718-435-1300
Organization Brooklyn, NY 11218
GreenPath Debt Solutions 175 Remsen St., Suite 866-285-4033
1102, Brooklyn, NY 11201
NY Commission of Human 275 Livingston St. 718-722-3130 Spanish speaking staff
Rights- Brooklyn Brooklyn, NY 11217 available
New York AAFE Community 111 Division St. 212-964-2288 HOPP
Development New York, NY 10002 Chinese and Korean
Fund, Inc. speaking staff available
MHANY Managetnent, Inc. 2-4 Nevins St. 718-246-8080 ext 203. | HOPP
Brooklyn, NY 11217 Spanish speaking staff
available
Grow Brooklyn, Inc. 1474 Myrtle Ave, 718-418-8232 ext. 206 |HOPP
Brooklyn, NY 11237 Spanish and Bengali
speaking staff available
Parodneck Foundation 121 6th Ave., Suite 501 212-431-9700 ext 391 HOPP
New York, NY 10013 Spanish speaking staff
available
GreenPath Debt Solutions One Penn Plaza, Suite 2108 866-285-4059
New York, NY 10119
Queens Neighborhood Housing 60-20 Woodside Ave. 718-457-1017 HOPP Spanish and
Services of Northern Queens Flushing, NY 11377 French Creole speaking
staff available
Neighborhood Housing 89-70 162nd St. Jamaica, NY ; 718-291-7400 HOPP Spanish speaking
Services- Jamaica 11432 staff available
CHHAYA 37-43 77th St. Jackson 718-478-3848 HOPP Southeast Asian

speaking Counselors on
staff

 

 

Grow Brooklyn, Inc.

Rockaway Development and
Revitilization Corp

Parodneck Foundation,

 

1474 Myrtle Ave. Brooklyn,

 

NY 11237

718-418-8232 ext. 206

HOPP Spanish and

 

1920 Mott Ave., Second Floor

Far Rockaway, NY 11691

 

121 6th Ave., Suite 501 New

York, NY 10013

 

Bengali speaking staff
available

718-327-5300 HOPP

212-431-9700 ext 391 HOPP Spanish speaking
staff available

 

 

146 of 174

 
 

Ba 08/20 Page 45nmfexX2no. 36469/20198
08/29/2019

 

(FILED: BRONX =CGUN
NYSCEF DOC. NO. 1 RECEIVED NYSCEF:

 

MHANY Management, Inc.

2-4 Nevins St. Brooklyn, NY
11217

718-246-8080 ext 203

 

 

NY Commission of Human

153-01 Jamaica Ave. Jamaica,

718-657-2465

HOPP Spanish speaking
staff available

Spanish speaking staff

 

 

 

Dev. Corp. of Staten Island

Island, NY 10302

Rights- Queens NY 11432 available
GreenPath Debt Solutions 80-02 Kew Gardens Road, 866-285-4036
Suite 710 Kew Gardens, NY
11415-3607
Queens Community House 108-25 62nd Drive Forest 718-592-5757
Hills, NY 11375
Richmond Northfield Community Local 160 Heberton Ave. Staten 718-442-7351 ext227 |HOPP

 

 

 

MHANY Management, Inc. 2-4 Nevins St. Brooklyn, NY | 718-246-8080 ext 203 HOPP Spanish speaking
11217 staff available

Parodneck Foundation 21 6th Ave., Suite 301 New 212-431-9700 ext 391 HOP? Spanish speaking
York, NY 10013 staff available

Neighborhood Housing Neighborhood Housing 718-442-8080 HOPP Spanish speaking

Services, Staten Island

Services, Staten Island

staff available

 

Grow Brooklyn, Inc.

1474 Myrtle Ave. Brooklyn,
NY 11237

718-418-8232 ext. 206

HOPP Spanish and
Bengali speaking staff
available

 

 

NYC Commission on Human
Rights- Staten Island

 

60 Bay St. 7th Floor, Staten
Island, NY 10301

 

718-390-8506

 

Spanish speaking staff
available

 

 

147 of 174

 

 
Prec ga 08/20 Page 4Gnafek2no. 36469/2019E
RECEIVED NYSCEF: 08/29/2019

 

 

NYSCEF DOC. NO. 1

P.O, BOX 51850
LIVONIA MI 48151-5850
USPS CERTIFIED MAIL™

RETURN SERVICE REQUESTED
DPE yD TATED Eafe pete pol PR get | |

§-SFRECS20 L-1200-NY-C R-106 92l4 4969 0070 4244 b414 b3
P9UJSD00200010 - 575065876 100083 "
ALFRED DEL RIO

OLIVIA DEL RIO

5910 TYNDALL AVE

BRONX NY 10471-1914

 

148 of 174
 

 

(FILED: BRONX*COUN
NYSCEF DOC. NO. 1 RECEIVED NYSCEF: 08/29/2019
é~ Shellpoint
sy cess eon
<<" Mortgage Servicing
Phone Number: 866-825-2174
Fax: 866-467-1187
Email: Lossmitigation@shellpointmtg,com
Mon - Thurs: 8:00AM-6:00PM
Levee tnt AY Al see ooANE S DOPM
S-SFRECS20 L-1200-NY-C R-106
P9UJSD00200011 - 575065877 100093 —— =
ALFRED DEL RIO Loan Number: eee ——
OLIVIA DEL RIO [Principal Balance: | $491,872.46 |

5910 TYNDALL AVENUE
BRONX NY 10471-1914

 

P.O. BOX 51850
LIVONIA MI 48151-5850
RETURN SERVICE REQUESTED

   

     

    

 

03/29/2019

Deed of Trust/Mortgage Dated: 02/13/2007

  

Bronx, NY 10471

Dear Alfred Del Rio and Olivia Del Rio:

Shellpoint Mortgage Servicing (“Shellpoint”), on behalf of BANK OF NEW YORK AS
TRUSTEE FOR CWALT 2007-11T1, the owner and holder of your mortgage loan, and in
accordance with the referenced Deed of Trust/Mortgage and applicable state laws,
provides you with formal notice of the following:

YOU MAY BE AT RISK OF FORECLOSURE. PLEASE READ THE FOLLOWING
NOTICE CAREFULLY

As of 03/29/2019, your home loan is 2005 days and $288,321.24 in default. Under New
York State Law, we are required to send you this notice to inform you that you are at risk
of losing your home.

Attached to this notice is a list of government approved housing counseling agencies in
your area which provide free counseling. You can also call the NYS Office of the Attorney
General's Homeowner Protection Program (HOPP) toll-free Consumer hotline to be
connected to the free housing counseling services in your area at 1-855-HOM-3456
(1-855-466-3456), or visit their website at http://www.aghomehelp.com/. A statewide
listing by county is also available at
http://www.dfs.ny.gov/consumer/mortg_nys_np_counseling_agencies.htm. Qualified free
help is available; watch out for companies or people who charge a fee for these services.

Housing counselors from New York-based agencies listed on the website above are
trained to help homeowners who are having problems making their mortgage payments
and can help you find the best option for your situation. If you wish, you may also
contact us directly at 866-825-2174 and ask to discuss possible options.

SEE REVERSE SIDE OR ATTACHED FOR AN IMPORTANT STATEMENT.

 

149 of 174
 

(FILED: BRON SCCGUNTY CEERR 908 POV DOTS 0% sFatetpyg08/20 Page 48NnEX2NO. 36469/2019

NYSCEF DOC. NO. 1 RECEIVED NYSCEF: 08/29/2019

While we cannot assure that a mutually agreeable resolution is possible, we encourage
you to take immediate steps to try to achieve a resolution. The longer you wait, the fewer
options you may have.

If you have not taken any actions to resolve this matter within 90 days from the date this
notice was mailed, we may commence legal action against you (or sooner if you cease to
live in the dwelling as your primary residence.)

If you need further information, please call the New York State Department of Financial
Services toll-free helpline at (800)269-0990 or visit the Department's website at

www.dfs.ny.gov.

IMPORTANT: You have the right to remain in your home until you receive a court order
telling you to leave the property. If a foreclosure action is filed against you in court, you
still have the right to remain in th home until a court orders you to leave. You leagally
remain the owner of and are responsible for the property until the property is sold by you
or by the order of the court at the conclusion of any foreclosure proceddings. This Notice
is not an eviction note, and a foreclosure action has not yet been commenced against

you.
This matter is very important. Please give it your immediate attention.

Should you have questions, please contact our office at 866-825-2174 or visit our website
at www, shellpointmtg.com.

Si usted no entiende el contenido de esta carta, por favor contacte a uno de nuestros
representantes que hablan espafiol al numero 866-825-2174.

Sincerely,
Shellpoint Mortgage Servicing

150 of 174
 

FILED: BRONX
NYSCEF DOC. NO. 1 RECEIVED NYSCEF; 08/29/2019

Pare py 08/20 Page 49nmfek2No. 36469/2019E

Tf you have submitted a complete borrower response package and are currently in an active loss mitigation review, you will not be referred
to foreclosure. If your Joss mitigation application is ‘denied or you fail to meet the terms of the new loss mitigation agreement, then you
may be referred ta foreclosure Gr Gantinue with the foreclosure process. a

Please read the following important notices as they may affect your rights.

NewRez LLC dba Shellpoint Mortgage Servicing is a debt collector. This is an attempt to collect a debt and any information obtained will
be used for that purpose. NewRez LLC dba Shellpoint Mortgage Servicing’s NMLS ID is 3013.

Ifyou are a customer in bankruptey or a customer who has received a bankrupicy discharge of this debt: please be advised that this notice
is to advise you. of the status of your mortgage loan. This notice constitutes neither a demand for payment nor a notice of personal liability
to any recipient béreof, whe might have received a discharge of such debt in accordance with applicable bankruptey laws or who might be
subject to the autornatic stay of Section 362 of the United States Bankruptcy Code. However, it may be a notice of possible enforcement of
the lien against-the collateral property, which has not been discharged in your bankruptcy.

Attention Servicemembers and Dependents: The federal Servicemembers Civil Relief Act and certain state laws provide important
protections for you, including interest rate protections and prohibiting foreclosure under most circumstances during and twelve months
afer the servicemember’s military or other service. Counseling for covered servicemembers is available from Miltary OneSource
(800-342-9647) and the United States Armed Forces Legal Assistance or other similar agencies. For more information, please visit the
Military OneSource website www, militaryonesource.mil/.

Notice of Error or Information Request Address: You have certain rights under Federal law related to resolving errors in the servicing
of your loan and requesting information ubout your load. Ifyou want to request information about your loan or if you believe an error has
occurred in the servicing of your loan and would like to submit an Error Resolution or Informational Request, please write to us at the
following address: Shellpoint Mortgage Servicing P.O. Box 10826 Greenville, SC 29603-0826

In accordance with the Fair Debt Collection Practices Act; 15 U.S.C. § 1692 et seq., debt collectors are prohibited from engaging in
abusive, deceptive, and unfair debt collection efforts, including but not limited to:

(i) the nse or threat of violence;

Gi) the use of obscene or profane language; and

(iit) repeated phone calls made with the intent to annoy, abuse, or harass.

If a creditor or debt collector receives a money judgment against you in court, state and federal laws may prevent the following types of
income from being taken to pay the debt:

1. Supplemental security income, (SSI);

Social security;

Public assistance (welfare);

Spousal support, maintenance (alimony) or child support;

Unemployment benefits;

Disability benefits;

Workers’ compensation benefits;

Public or private pensions;

. Veteratis’ hénefits;

10. Federal student loans, federal student grants, and federal work study funds; and
11. Ninety percent of your wages or salary earned. in the last 60 days

WRN DW RN

A successor in interest is someone who acquires an ownership interest in a property secured by a mortgage loan by transfer upon the death ofa
relative, as a result of a divorce or legal separation, through certain trusts, between spouses, from a parent to a child, or when a borrower who
is a joint tenant or tenant by the entirety dies. If you are a successor in interest, or you think you might be, please contact by phone, mail or
email to start the confirmation process.

Our system of record has your preferred language as English.

If you prefer to receive communication in a language other than English, please contact us at 866-825-2174 to speak with a translator
in your preferred language about the servicing of your loan or a document you received.

Si prefiere recibir las comunicaciones en otro idioma que no sea el inglés, por favor, contactenos en el 866-825-2174 para hablar con un
traductor en el idioma de su preferencia sobre la gestién de su préstamo o cualquier documenta que haya recibido.

SOSA EE SEB SR ETE, PCH s66-s25-2174, BOA AH Be Bs SA
PASTA, STAIR SE TC ET RT

Please note that we operate as NewRez Mortgage LLC dba Shellpoint Mortgage Servicing in Arkansas and Texas.

New York City: New York City Consumer Affairs license number 1471002.
New York City: Numero de licencia 1471002 de Asuntos del Consumidor de la Ciudad de Nueva York.

151 of 174
 

(FILED: BRON CCUN TY RR Se LPO ROTS TOS TECH OS/20 Page SoxntZ2N0, 36469/20192

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

NYSCEF DOC. NO. 1 RECEIVED NYSCEF: 08/29/2019
New York City Housing Counseling Agencies
COUNTY AGENCY ADDRESS CONTACT INFO NOTES
Bronx Neighborhood Housing 848 Concourse Village 718-992-5979 HOPP
Services- South Bronx West,Bronx, NY 10451 Spanish speaking staff
available
West Bronx Housing and 3176 Bainbridge, Bronx, NY | 718-798-0929 HOPP
Neighborhood Resource Center | 10467 Spanish speaking staff
available, Russian
interpreter available
Neighborhood Housing 1451 East Gun Hill Rd. 718-881-1180 HOPP
Services- North Bronx Bronx, NY 10469 Spanish speaking staff
available
Parodneck Foundation 121 6th Ave., Suite 501 212-431-9700 ext 391 HOPP
New York, NY 10013 Spanish speaking staff
available
MHANY Management, Inc. 2-4 Nevins St. 718-246-8080 ext 203 HOPP
Brooklyn, NY 11217 Spanish speaking staff
available
Grow Brooklyn, Inc. 1474 Myrtle Ave. 718-418-8232 ext. 206 | HOPP
Brooklyn, NY 11237 Spanish and Bengali
speaking staff available
NYC Commission on Human | 1932 Arthur Avenue, Room 718-579-6728 Spanish speaking staff
Rights 203A OR available
Bronx, NY 10457 718-579-6900
Kings Cypress Hills Local Dev. Corp. | 3214 Fulton St. 718-647-8100 HOPP
Brooklyn, NY 11208 Spanish speaking staff
available
Pratt Area Community Council | 1224 Bedford Ave. 718-783-3549 ext.315 HOPP
Brooklyn, NY 11216
Grow Brooklyn, Inc. 1474 Myrtle Ave. 718-418-8232 ext. 206 | HOPP
Brooklyn, NY 11237 Spanish and Bengali
speaking staff available
Bridge Street Dev. Corp. 460 Nostrand Ave. 718-636-7596 ext. i] HOPP
Brooklyn, NY 11216 Spanish Speaking staff
available
MHANY Management, Inc. 2-4 Nevins St. Brooklyn, NY | 718-246-8080 ext 203. | HOPP
11217 Spanish speaking staff
available
Neighbors Helping Neighbors | 621 Degraw St. 718-237-2017 ext.159 | HOPP
(NHN) Brooklyn, NY 11217 Spanish speaking staff
available
Brooklyn Housing and Family | 415 Albemarle Rd 718-435-7585 HOPP
Services, Inc. Brooklyn, NY 11218 Spanish and French
Creole speaking staff
available
Parodneck Foundation 121 6th Ave., Suite 501 212-431-9700 ext 391 HOPP
New York, NY 10013 Spanish speaking staff
available
Neighborhood Housing 1012 Gates Ave., 2nd Floor 718-919-2100 HOPP
Services of edford-Stuyvesant | Brooklyn, NY 11221
eee

152 of 174
 

(FILED: BRONXSCCUNIY MEER S68 PSV DSHS? 708 ECB MYOS/20 Page SINDEX2NO. 36469/2019E

 

NYSCEF DOC. NO. 1

 

 

RECEIVED NYSCEPF:
CAMBA 1720 Church Ave., 2nd Floor | 718-287-0010 HOPP
Brooklyn, NY 11226
Neighborhood Housing 2806 Church Ave. 718-469-4679 HOPP

Services- East Flatbush

Brooklyn, NY 11226

Spanish speaking staff
available

 

 

Greater Sheepshead Bay Dev, | 2105 East 22nd St. 718-332-0582 HOPP
Corp. Brooklyn, NY 11229 Russian speaking staff
available
Grow Brooklyn, Inc. 1474 Myrtle Ave.Brooklyn, 718-418-8232 ext. 206 | HOPP
NY 11237 Spanish and Bengali

speaking staff available

 

Southern Brooklyn Community
Organization

4006 18th Ave.
Brooklyn, NY 11218

718-435-1300

 

GreenPath Debt Solutions

175 Remsen St., Suite
1102, Brooklyn, NY 11201

866-285-4033

 

NY Commission of Human
Rights- Brooklyn

275 Livingston St.
Brooklyn, NY 11217

718-722-3130

Spanish speaking staff
available

 

New York

 

Queens

 

 

AAFE Community 111 Division St. 212-964-2288 HOPP

Development New York, NY 10002 Chinese and Korean
Fund, Inc. speaking staff available
MHANY Management, Inc. 2-4 Nevins St. 718-246-8080 ext 203 | HOPP

Brooklyn, NY 11217

Spanish speaking staff
available

 

 

Grow Brooklyn, Inc. 1474 Myrtle Ave. 718-418-8232 ext. 206 |HOPP
Brooklyn, NY 11237 Spanish and Bengali
speaking staff available
Parodneck Foundation 121 6th Ave., Suite 501 212-431-9700 ext 391 HOPP
New York, NY 10013 Spanish speaking staff

available

 

GreenPath Debt Solutions

One Penn Plaza, Suite 2108
New York, NY 10119

866-285-4059

 

Neighborhood Housing

Services of Northern Queens

60-20 Woodside Ave.
Flushing, NY 11377

718-457-1017

HOPP Spanish and
French Creole speaking
staff available

 

Neighborhood Housing
Services- Jamaica

89-70 162nd St. Jamaica, NY

11432

718-291-7400

HOPP Spanish speaking
staff available

 

 

 

CHHAYA

Grow Brooklyn, Inc.

 

37-43 77th St. Jackson
Heights, NY 11372

718-478-3848

 

1474 Myrtle Ave. Brooklyn,

NY 11237

718-418-8232 ext. 206

 

Rockaway Development and
Revitilization Corp

1920 Mott Ave., Second Floor
Far Rockaway, NY 11691

718-327-5300

 

Parodneck Foundation

 

 

121 6th Ave., Suite 501 New
York, NY 10013

 

212-431-9700 ext 391

 

HOPP Southeast Asian
speaking Counselors on
staff

HOPP Spanish and
Bengali speaking staff
available

HOPP

HOPP Spanish speaking
staff available

 

 

153 of 174

08/29/2019
 

(FILED: BRONSCSEGUNNIW- CRERW S08 DPSVDONS 768 IPC PRY08/20 Page S2NDEX2NO. 36469/20198

 

 

 

 

 

 

NYSCEE._DOC. NO. 14 RECEIVED NYSCERE: 08/29/2019
MHANY Management, Inc. 2-4 Nevins St. Brooklyn, NY | 718-246-8080 ext 203 HOPP Spanish speaking
11217 staff available
NY Commission of Human 153-01 Jamaica Ave. Jamaica, | 718-657-2465 Spanish speaking staff
Rights- Queens NY 11432 available
GreenPath Debt Solutions 80-02 Kew Gardens Road, 866-285-4036
Suite 710 Kew Gardens, NY
11415-3607
Queens Community House 108-25 62nd Drive Forest 718-592-5757
Hills, NY 11375
Richmond | Northfield Community Local 160 Heberton Ave. Staten 718-442-7351 ext227 | HOPP
Dev. Corp. of Staten Island Island, NY 10302
MHANY Management, Inc. 2-4 Nevins St. Brooklyn, NY | 718-246-8080 ext 203. | HOPP Spanish speaking
11217 staff available
Parodneck Foundation 21 6th Ave., Suite 501 New 212-431-9700 ext 391 | HOPP Spanish speaking
York, NY 10013 staff available
Neighborhood Housing Neighborhood Housing 718-442-8080 HOPP Spanish speaking
Services, Staten Island Services, Staten Island staff available

 

 

 

 

 

1474 Myrtle Ave. Brooklyn,

 

Grow Brooklyn, Inc. 718-418-8232 ext.206 |HOPP Spanish and
NY 11237 Bengali speaking staff
available
NYC Commission on Human | 60 Bay St. 7th Floor, Staten | 718-390-8506 Spanish speaking staff
Rights- Staten Island Island, NY 10301 available

 

 

 

 

 

 

154 of 174
 

(FILED: BRONX SCCUNIO’ GEERW S63 PSV SOTZ 708 AEC pIOS/20 Page S3NDEK2NO. 36469/2019E

NYSCEF DOC. NO. 1 RECEIVED NYSCEF: 08/29/2019
& Shellpoint

— Mortgage Servicing

Phone Number: 866-825-2174

Fax: 866-467-1187

Email: Lossmitigation@shellpointmtg.com

Mon - Thurs: 8:00AM-6:00PM.

eed daMereetf genet ope LEU TTD Men GANS oorM

S-SFRECS20 L-1200-NY-C R-106
P9UJSD0020001 1 - 575065877 (00093 : Saas
ALFRED DEL RIO Loan Number: ae est ae eee
OLIVIA DEL RIO Principal Balance: | $491,872.46

5910 TYNDALL AVENUE

BRONX NY 10471-1914

P.O, BOX 51850
LIVONIA MI 48151-5850
RETURN SERVICE REQUESTED

 

   

 

 

03/29/2019

Deed of Trust/Mortgage Dated: 02/13/2007

 
 
 

Property: 5910 Tyndall Avenue
Bronx, NY 10471

Dear Alfred Del Rio and Olivia Del Rio:

Shellpoint Mortgage Servicing (‘Shellpoint”), on behalf of BANK OF NEW YORK AS
TRUSTEE FOR CWALT 2007-11T1, the owner and holder of your mortgage loan, and in
accordance with the referenced Deed of Trust/Mortgage and applicable state laws,
provides you with formal notice of the following:

YOU MAY BE AT RISK OF FORECLOSURE. PLEASE READ THE FOLLOWING
NOTICE CAREFULLY

As of 03/29/2019, your home loan is 2005 days and $288,321.24 in default. Under New
York State Law, we are required to send you this notice to inform you that you are at risk

of losing your home.

Attached to this notice is a list of government approved housing counseling agencies in
your area which provide free counseling. You can also call the NYS Office of the Attorney
General’s Homeowner Protection Program (HOPP) toll-free Consumer hotline to be
connected to the free housing counseling services in your area at 1-855-HOM-3456
(1-855-466-3456), or visit their website at http://www.aghomehelp.com/. A statewide
listing by county is also available at
http://www.dfs.ny.gov/consumer/mortg_nys_np_counseling_agencies.htm. Qualified free
help is available; watch out for companies or people who charge a fee for these services.

Housing counselors from New York-based agencies listed on the website above are
trained to help homeowners who are having problems making their mortgage payments
and can help you find the best option for your situation. If you wish, you may also
contact us directly at 866-825-2174 and ask to discuss possible options.

SEE REVERSE SIDE OR ATTACHED FOR AN IMPORTANT STATEMENT OF YOUR RIGHTS.

 

155 of 174
 

(PILED: BROMGSECGUIN ICY EERW Shs DpsVDEIS 768 - SEC pOS/20 Page S4NREX2NO. 36469/2019E

NYSCEF DOC. NO. 1 RECEIVED NYSCEF: 08/29/2019

While we cannot assure that a mutually agreeable resolution is possible, we encourage
you to take immediate steps to try to achieve a resolution. The longer you wait, the fewer

options you may have.

If you have not taken any actions to resolve this matter within 90 days from the date this
notice was mailed, we may commence legal action against you (or sooner if you cease to
live in the dwelling as your primary residence.)

If you need further information, please call the New York State Department of Financial
Services toll-free helpline at (800)269-0990 or visit the Department's website at

www.dfs.ny.qov.

IMPORTANT: You have the right to remain in your home until you receive a court order
telling you to leave the property. If a foreclosure action is filed against you in court, you
still have the right to remain in th home until a court orders you to leave. You leagally
remain the owner of and are responsible for the property until the property is sold by you
or by the order of the court at the conclusion of any foreclosure proceddings. This Notice
is not an eviction note, and a foreclosure action has not yet been commenced against
you.

This matter is very important. Please give it your immediate attention.

Should you have questions, please contact our office at 866-825-2174 or visit our website
at www.shellpointmtg.com.

Si usted no entiende el contenido de esta carta, por favor contacte a uno de nuestros
representantes que hablan espafiol al nimero 866-825-2174.

Sincerely,
Shellpoint Mortgage Servicing

156 of 174
 

(FILED: BROMCSCCUNTN CEERI S66 SVR 708 : BIC BMY0S/20 Page SSNOER2NO. 36469/2019E

NYSCEF DOC. NO. 1 RECEIVED NYSCEF: 08/29/2019

If you have submitted a complete borrower response package and are currently in an active loss mitigation review, you will not be referred
to foreclosure. If your loss mitigation application is denied or you fail to meet the terms of the new loss mitigation agreement, then you.
may be referred to foreclosure or continue with the foreclosure process. ee

Please read the following important notices as they may affect your rights.

NewRez LLC dba Shellpoint Mortgage Servicing is a débt colléctor. This is an attempt to collect a debt and any information obtained will
be uséd for that purpose.-NewRez LLC dba Shellpoint Mortgage Servicing’s NMLS ID is 3013.

Ifyou are 4 customer in bankruptcy or a customer who has received a bankruptcy discharge of this debt: please bé advised that this ndtice
is to advise you of the status of your mortgage loan. This notice constitutes neither a demand for payment nor a notice of personal liability
to any recipient hereaf, who might have received 4 discharge of such débt-in accordance with applicablé bankruptcy laws of who might be
subject fo the automatic stay of Section 362 of the United States Bankruptey Code. However, it may be a notice of possible enforcement of
the lien against the collateral property, which bas not been discharged in your bankruptcy.

Attention Servicemembers and Dependents: The federal Servicemembers Civil Relief Act and certain.state laws provide important
protections for you, including interest rate protections and prohibiting foreclosure under most circumstances during and twelve months
after the servicemember’s military or other service. Counseling for covered sérvicemembers is available from Military OneSource.
(800-342-9647) and the United States Armed Forces Legal Assistance or other similar agencies. For more information, please visit the
Military OneSource website www.militaryonésource.mil/.

Notice of Error or Information Request Address: You have certain rights under Federal law related to resolving errors in the servicing
of your loan and requesting information about your loan. If you want to request information about your loan or if you believe an error has

occurred in the servicing of your loan and would like to submit an Error Resolution or Informational Request, please write to us at the
following address: Shellpoint Mortgage Servicing P.O. Box 10826 Greenville, SC 29603-0826

In accordance with the Fair Debt Collection Practices Act, 15 U.S.C. § 1692 et seq., debt collectors are prohibited from engaging in
abusive, deceptive, and unfair debt collection efforts, including but not limited to:

tH the nse or threat of violence;

ii) the use of obscene or profane language; and

(iii) repeated phone calls made with the intent to annoy, abuse, or harass.

Ifa creditor or debt collector receives a money judgment against you in court, state and federal laws may prevent the following types of
income from being taken to.pay the debt:

. Supplemental security income, (SSI);

. Social security;

. Public assistance (welfare);

. Spousal support, maintenance (alimony) or child support;

. Unemployment benefits;

. Disability benefits;

. Workers’ compensation benefits;

. Public or private pensions;

. Veterans’ benefits;

10. Federal student loans, federal student grants, and federal work study funds; and
11. Ninety percent of your wages or salary earned in the last 60 days

\O co SIO Un BO Oe

A successor in interest is someone who acquires an ownership interest in a property secured by a mortgage loan by transfer upon the death ofa
relative, as a result of a divorce or legal separation, through certain trusts, between spouses, from a parent to a child, or when a borrower who
is a joint tenant or tenant by the entirety dies. If you are a successor in interest, or you think you might be, please contact by phone, mail or
email to start the confirmation process.

Our system of record has your preferred language as English.

If you prefer to receive communication in a language other than English, please contact us at 866-825-2174 to speak with a translator
in your preferred language about the servicing of your loan or a document you received.

Si prefiere recibir las comunicaciones en otro idioma que no sea el inglés, por favor, contactenos en el 866-825-2174 para hablar con un
traductor en el idioma de su preferencia sobre la gestion de su préstame o cualquier documento que haya recibido.

yy FS BE a FSB DSP A ET Se. TPB g60-825-2174, FAROE SE BS
RRR A, SRR ARS Se As Re CET

Please note that we operate as NewRez Mortgage LLC dba Shellpoint Mortgage Servicing in Arkansas and Texas.

New York City: New York City Consumer Affairs license number 1471002.
New York City: Numero de licencia 1471002 de Asuntos del Consumidor de la Ciudad de Nueva York.

157 of 174
 

(FILED: BRONSCSCOUNTW CEERW Sie (PS VENS2 763 -BiedpMy/08/20 Page SENDEF2NO. 36469/20198

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

NYSCEF DOC. NO. 1 RECEIVED NYSCEF:
New York City Housing Counseling Agencies
COUNTY AGENCY ADDRESS CONTACT INFO NOTES
Bronx Neighborhood Housing 848 Concourse Village 718-992-5979 HOPP
Services- South Bronx West,Bronx, NY 10451 Spanish speaking staff
available
West Bronx Housing and 3176 Bainbridge, Bronx, NY | 718-798-0929 HOPP
Neighborhood Resource Center | 10467 Spanish speaking staff
available, Russian
interpreter available
Neighborhood Housing 1451 East Gun Hill Rd. 718-881-1180 HOPP
Services- North Bronx Bronx, NY 10469 Spanish speaking staff
available
Parodneck Foundation 121 6th Ave., Suite 501 212-431-9700 ext 391 HOPP
New York, NY 10013 Spanish speaking staff
available
MHANY Management, Inc. 2-4 Nevins St. 718-246-8080 ext 203 HOPP
Brooklyn, NY 11217 Spanish speaking staff
available
Grow Brooklyn, Inc. 1474 Myrtle Ave. 718-418-8232 ext. 206 | HOPP
Brooklyn, NY 11237 Spanish and Bengali
speaking staff available
NYC Commission on Human 1932 Arthur Avenue, Room 718-579-6728 Spanish speaking staff
Rights 203A, OR available
Bronx, NY 10457 718-579-6900
Kings Cypress Hills Local Dev. Corp. | 3214 Fulton St. 718-647-8100 HOPP
Brooklyn, NY 11208 Spanish speaking staff
available
Pratt Area Community Council | 1224 Bedford Ave. 718-783-3549 ext.315 HOPP
Brooklyn, NY 11216
Grow Brooklyn, Inc. 1474 Myrtle Ave. 718-418-8232 ext. 206 | HOPP
Brooklyn, NY 11237 Spanish and Bengali
speaking staff available
Bridge Street Dev. Corp. 460 Nostrand Ave. 718-636-7596 ext. 11 HOPP
Brooklyn, NY 11216 Spanish Speaking staff
available
MHANY Management, Inc. 2-4 Nevins St. Brooklyn, NY | 718-246-8080 ext 203 HOPP
11217 Spanish speaking staff
available
Neighbors Helping Neighbors | 621 Degraw St. 718-237-2017 ext.159 HOPP
(NHN) Brooklyn, NY 11217 Spanish speaking staff
available
Brooklyn Housing and Family | 415 Albemarle Rd. 718-435-7585 HOPP
Services, Inc. Brooklyn, NY 11218 Spanish and French
Creole speaking staff
available
Parodneck Foundation 121 6th Ave., Suite 501 212-431-9700 ext 391 HOPP
|New York, NY 10013 Spanish speaking staff
available
Neighborhood Housing 1012 Gates Ave., 2nd Floor 718-919-2100 HOPP

 

 

 

 

 

 

 

 

 

 

 

 

 

Services of edford-Stryvesant

 

 

Brooklyn, NY 11221

 

 

 

158 of 174

08/29/2019

 
 

(FILED: BRONESEGUNIOY REERW S08 /PSV BETS 703 FEC pIOS/20 Page STNDEK2NO. 36469/2019E

 

 

 

 

 

 

 

 

 

 

 

 

 

NYSCEF Doc. NO. 1 RECEIVED NYSCEF: 08/29/2019
CAMBA 1720 Church Ave., 2nd Floor | 718-287-0010 HOPP
Brooklyn, NY 11226
Neighborhood Housing 2806 Church Ave. 718-469-4679 HOPP
Services- East Flatbush Brooklyn, NY 11226 Spanish speaking staff
available
Greater Sheepshead Bay Dev. [2105 East 22nd St. 718-332-0582 HOPP
Corp. Brooklyn, NY 11229 Russian speaking staff
available
Grow Brooklyn, Inc. 1474 Myrtle Ave.Brooklyn, 718-418-8232 ext. 206 | HOPP
NY 11237 Spanish and Bengali
speaking staff available
Southern Brooklyn Community | 4006 18th Ave. 718-435-1300
Organization Brooklyn, NY 11218
GreenPath Debt Solutions 175 Remsen St., Suite 866-285-4033
1102, Brooklyn, NY 11201
NY Commission of Human 275 Livingston St. 718-722-3130 Spanish speaking staff
Rights- Brooklyn Brooklyn, NY 11217 available
New York | AAFE Community 111 Division St. 212-964-2288 HOPP
Development New York, NY 10002 Chinese and Korean
Fund, Inc. speaking staff available
MHANY Management, Inc. 2-4 Nevins St. 718-246-8080 ext 203 HOPP
Brooklyn, NY 11217 Spanish speaking staff
available
Grow Brooklyn, Inc, 1474 Myrtle Ave. 718-418-8232 ext.206 | HOPP
Brooklyn, NY 11237 Spanish and Bengali
speaking staff available
Parodneck Foundation 121 6th Ave., Suite 501 212-431-9700 ext 391 HOPP
New York, NY 10013 Spanish speaking staff
available
GreenPath Debt Solutions One Penn Plaza, Suite 2108 866-285-4059

New York, NY 10119

 

 

 

 

 

 

 

 

 

Queens Neighborhood Housing 60-20 Woodside Ave. 718-457-1017 | HOPP Spanish and
Services of Northern Queens Flushing, NY 11377 French Creole speaking
i staff available
Neighborhood Housing 89-70 162nd St. Jamaica, NY ; 718-291-7400 HOPP Spanish speaking
Services- Jamaica 11432 staff available
CHHAYA 37-43 77th St. Jackson 718-478-3848 HOPP Southeast Asian
Heights, NY 11372 speaking Counselors on
staff
Grow Brooklyn, Inc. 1474 Myrtle Ave. Brooklyn, | 718-418-8232 ext. 206 |HOPP Spanish and
NY 11237 Bengali speaking staff
available
Rockaway Development and 1920 Mott Ave., Second Floor | 718-327-5300 HOPP
Revitilization Corp Far Rockaway, NY 11691
Parodneck Foundation 121 6th Ave., Suite 501 New | 212-431-9700 ext 391 | HOPP Spanish speaking
York, NY 10013 staff available

 

 

 

 

 

 

 

159 of 174
 

(FILED: BRONXSCGUNTO” REERW Si6 PSV RSIS 703 SEC BOS/20 Page SBNDEZ2NO. 36469/2019H

NYSCEF_ DOC. NO.

1

RECEIVED NYSCEF;

08/29/2019

 

MHANY Management, Inc.

2-4 Nevins St. Brooklyn, NY
11217

‘718-246-8080 ext 203

HOPP Spanish speaking
staff available

 

NY Commission of Human
Rights- Queens

 

 

GreenPath Debt Solutions

153-01 Jamaica Ave. Jamaica,
NY 11432

718-657-2465

Spanish speaking staff
available

 

 

80-02 Kew Gardens Road,
Suite 710 Kew Gardens, NY
11415-3607

866-285-4036

 

Queens Community House

108-25 62nd Drive Forest
Hills, NY 11375

718-592-5757

 

 

Richmond

Northfield Community Local
Dev. Corp. of Staten Island

160 Heberton Ave. Staten
Island, NY 10302

718-442-7351 ext 227

HOPP

 

2-4 Nevins St. Brooklyn, NY

 

 

 

MHANY Management, Inc. 718-246-8080 ext 203 HOPP Spanish speaking
11217 staff available

Parodneck Foundation 21 6th Ave., Suite 501 New | 212-431-9700 ext 391 | HOPP Spanish speaking
York, NY 10013 staff available

Neighborhood Housing Neighborhood Housing 718-442-8080 HOPP Spanish speaking

Services, Staten Island

Services, Staten Island

 

 

Grow Brooklyn, Inc.

1474 Myrtle Ave. Brooklyn,

staff available

 

718-418-8232 ext. 206

HOPP Spanish and

 

NY 11237 Bengali speaking staff
available

NYC Commission on Human | 60 Bay St. 7th Floor, Staten 718-390-8506 Spanish speaking staff
Rights- Staten Island Island, NY 10301 available

 

 

 

 

 

 

160 of 174
 

(FILED: BROMESECUNIW- HEHRW S08 (PO VDOISZ 03 SECHIOS/20 Page SONNERINO. 36469/2019H

NYSCEF DOC. NO. 1 RECEIVED NYSCEF: 08/29/2019
&€ x Shellpoint
~_# Mortgage Servicing
Phone Number: 866-825-2174
Fax: 866-467-1187

Email: Lossmitigation@shellpointmtg.com
Mon - Thurs: 8:00AM-6:00PM

P.O, BOX 51850
LIVONIA MI 48151-5850
RETURN SERVICE REQUESTED

   

   

 

DMD Pe get peg glee ETT Py Fri: 8:00AM-5:00PM

S-SFRECS20 L-1200-NY-C R-106

P9UJSD00200011 - 575065877 100093 — a — si
ALFRED DEL RIO Loan Nunbe: iS
OLIVIA DEL RIO Principal Balance: | $491,872.46 |
5910 TYNDALL AVENUE

 

 

BRONX NY 10471-1914
03/29/2019

 

Deed of Trust/Mortgage Dated: 02/13/2007

  

Property: 5910 Tyndall Avenue
Bronx, NY 10471

Dear Alfred Del Rio and Olivia Del Rio:

Shellpoint Mortgage Servicing (‘Shellpoint’), on behalf of BANK OF NEW YORK AS
TRUSTEE FOR CWALT 2007-11T1, the owner and holder of your mortgage loan, and in
accordance with the referenced Deed of Trust/Mortgage and applicable state laws,
provides you with formal notice of the following:

YOU MAY BE AT RISK OF FORECLOSURE. PLEASE READ THE FOLLOWING
NOTICE CAREFULLY

As of 03/29/2019, your home loan is 2005 days and $288,321.24 in default. Under New
York State Law, we are required to send you this notice to inform you that you are at risk
of losing your home.

Attached to this notice is a list of government approved housing counseling agencies in
your area which provide free counseling. You can also call the NYS Office of the Attorney
General’s Homeowner Protection Program (HOPP) toll-free Consumer hotline to be
connected to the free housing counseling services in your area at 1-855-HOM-3456
(1-855-466-3456), or visit their website at http://www.aghomehelp.com/. A statewide
listing by county is also available at
http://www.dfs.ny.gov/consumer/mortg_nys_np_counseling_agencies.htm. Qualified free
help is available; watch out for companies or people who charge a fee for these services.

Housing counselors from New York-based agencies listed on the website above are
trained to help homeowners who are having problems making their mortgage payments
and can help you find the best option for your situation, If you wish, you may also
contact us directly at 866-825-2174 and ask to discuss possible options.

SEE REVERSE SIDE OR ATTACHED FOR AN IMPORTANT STATEMENT €

  

161 of 174
 

(FILED: BRONESEGUINIW- CEERW S08 PPOVDETS 703 FSC pMJ0S/20 Page 6ONHEX2NO. 36469/2019E

NYSCEF DOC. NO. 1 RECEIVED NYSCEF: 08/29/2019

While we cannot assure that a mutually agreeable resolution is possible, we encourage
you to take immediate steps to try to achieve a resolution. The longer you wait, the fewer
options you may have,

If you have not taken any actions to resolve this matter within 90 days from the date this
notice was mailed, we may commence legal action against you (or sooner if you cease to
live in the dwelling as your primary residence.)

If you need further information, please call the New York State Department of Financial
Services toll-free helpline at (800)269-0990 or visit the Department's website at

www.dfs.ny.gov.

IMPORTANT: You have the right to remain in your home until you receive a court order
telling you to leave the property. If a foreclosure action is filed against you in court, you
still have the right to remain in th home until a court orders you to leave. You leagally
remain the owner of and are responsible for the property until the property is sold by you
or by the order of the court at the conclusion of any foreclosure proceddings. This Notice
is not an eviction note, and a foreclosure action has not yet been commenced against
you.

This matter is very important. Please give it your immediate attention.

Should you have questions, please contact our office at 866-825-2174 or visit our website
at www. shellpointmtg.com.

Si usted no entiende el contenido de esta carta, por favor contacte a uno de nuestros
representantes que hablan espafiol al numero 866-825-2174.

Sincerely,
Shellpoint Mortgage Servicing

162 of 174
 

(FILED: BRONSSEOUNTY- CHERK S08 DDO S08 SINC PRIOS/20 Page GINHEX2NO. 36469/2019E

NYSCEF DOC. NO. 1 RECEIVED NYSCEF: 08/29/2019

If you have submitted a complete borrower response package and are currently in an active loss mitigation review, you will not be referred
to foreclosure. If your loss mitigation application is denied or you fail ‘to meet the terms of the new loss mitigation agreement, then you

may be referred to foreclosure or continue with the foreclosure process. Ee

Please read the following important notices as they may atfect your rights,

NewRez LLC dba Shellpaint Mortgage servicing is a débt collector. This is an attempt to collect a debt and any information obtained will
be used for that purpose. NewRez LLC dba Shellpoint Mortgage Servicing’s NMLS ID is 3013.

If you are a customer in bankruptcy or a customer who bas received a bankruptcy discharge of this debt: please be advised that this notice
is to advise you of the status of your mortgage loan. This notice constitutes neither a demand. for payment nor a notice of personal liability
to any recipient hereof, who might have received a discharge of such débt in accordance with applicable bankruptcy laws or who might be
subject to the automatic stay of Section 362 of the United States Bankruptcy Code. However, it may be a notice of possible enforcement of
the lien against the collateral property, which has not been discharged in your bankruptcy.

Attention Servicemembers and Dependents: The federal Servicemembers Civil Relief Act and certain state laws provide important
protections for you, including interest rate protections and prohibiting foreclosure under most circumstances during and twelve months
after the servicemember’s military or other service. Counseling for covered servicemembers is available from Military OneSource
(800-342-9647) and the United States Armed Forces Legal Assistance or other similar agencies. For more information, please visit the
Military OneSource website www.militaryonesource.mil/.

Notice of Error or Information Request Address: You have certain rights under Federal Jaw related to resolving errors iu the servicing
of your loan and requesting information about your loan. If you want to request information about your loan or if-'you believe an error has
occurred in the servicing of your loan and would like to submit an Error Resolution. or Informational Request, please write to us at the
following address: Shellpoint Mortgage Servicing P.O. Box 10826 Greenville, SC 29603-0826

In accordance with the Fair Debt Collection Practices Act, 15 U.S.C. § 1692 et seq, debt collectors are prohibited from engaging in
abusive, deceptive, and unfair debt collection efforts, including but not limited to:

(i) the use or threat of violence;

(ii) the use of obscene or profane language; and

(iii) repeated phone calls made with the intent to annoy, abuse, or harass.

Ifa creditor or debt collector receives a money judgment against you in court, state and federal laws may prevent the following types of
income from being taken to pay the debt:

. Supplemental security income, (SSD);

. Social security;

. Public assistance (welfare);

. Spousal support, maintenance (alimony) or child support;

nemployment benefits;

. Disability benefits;

. Workers’ compensation benefits;

. Public or private pensions;

. Veterans’ benefits;

10. Federal student loans, federal student grants, and federal work study funds; and
11. Ninety percent of your wages or salary earned in the last 60 days

A successor in interest is someone who acquires an ownership interest in a property secured by a mortgage loan by transfer upon the death ofa
relative, as a result of a divorce or legal separation, through certain trusts, between spouses, from a parent to a child, or when a borrower who
is a joint tenant or tenant by the entirety dies. If you are a successor in interest, or you think you might be, please contact by phone, mail or
email to start the confirmation process.

Our system of record has your preferred language as English.

If you prefer to receive communication in a language other than English, please contact us at 866-825-2174 to speak with a translator
in your preferred language about the servicing of your loan or a document you received.

Si prefiere recibir las comunicaciones en otro idioma que no sea el inglés, por favor, contactenos en el 866-825-2174 para hablar con un
traductor en el idioma de su preferencia sobre la gestion de su préstamo o cualquier documento que haya recibido.

TFRs es FS PM ETE, TPB g66-g25-2174, BRA TEAR GR ek TS
ISH EA, EGRR RR GEARS SET AR BC HC EAT PT

Please note that we operate as NewRez Mortgage LLC dba Shellpoint Mortgage Servicing in Arkansas and Texas.

New York City: New York City Consumer Affairs license number 1471002.
New York City: Nimero de licencia 1471002 de Asuntos del Consumidor de la Ciudad de Nueva York.

 

163 of 174
 

(FILED: BROMESECUNIO” HEHRW S68 (POVDOIS2 703 sSECHR0S/20 Page 62NOERINO. 36469/20198

08/29/2019

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

NYSCEF DOC. NO. 1 RECEIVED NYSCEF:
New York City Housing Counseling Agencies
COUNTY AGENCY ADDRESS CONTACT INFO NOTES
Bronx Neighborhood Housing 848 Concourse Village 718-992-5979 HOPP
Services- South Bronx West,Bronx, NY 10451 Spanish speaking staff
available
West Bronx Housing and 3176 Bainbridge, Bronx, NY | 718-798-0929 HOPP
Neighborhood Resource Center | 10467 Spanish speaking staff
available, Russian
interpreter available
Neighborhood Housing 1451 East Gun Hill Rd. 718-881-1180 HOPP
Services- North Bronx Bronx, NY 10469 Spanish speaking staff
available
Parodneck Foundation 121 6th Ave., Suite 501 212-431-9700 ext 391 HOPP
New York, NY 10013 Spanish speaking staff
available
MHANY Management, Inc. 2-4 Nevins St. 718-246-8080 ext 203 | HOPP
Brooklyn, NY 11217 Spanish speaking staff
available
Grow Brooklyn, Inc. 1474 Myrtle Ave. 718-418-8232 ext. 206 | HOPP
Brooklyn, NY 11237 Spanish and Bengali
speaking staff available
NYC Commission on Human | 1932 Arthur Avenue, Room 718-579-6728 Spanish speaking staff
Rights 203A OR available
Bronx, NY 10457 718-579-6900
Kings Cypress Hills Local Dev. Corp. | 3214 Fulton St. 718-647-8100 HOPP
Brooklyn, NY 11208 Spanish speaking staff
available
Pratt Area Community Council | 1224 Bedford Ave. 718-783-3549 ext.315 HOPP
Brooklyn, NY 11216
Grow Brooklyn, Inc. 1474 Myrtle Ave. 718-418-8232 ext. 206 |HOPP
Brooklyn, NY 11237 Spanish and Bengali
speaking staff available
Bridge Street Dev. Corp. 460 Nostrand Ave. 718-636-7596 ext. 11 HOPP

 

MHANY Management, Inc.

 

Neighbors Helping Neighbors
(NHN)

Brooklyn, NY 11216

Spanish Speaking staff
available

 

2-4 Nevins St. Brooklyn, NY
11217

621 Degraw St.

Brooklyn, NY 11217

718-246-8080 ext 203

718-237-2017 ext.159

HOPP
Spanish speaking staff
available

HOPP
Spanish speaking staff
available

 

 

 

 

 

Services of edford-Stuyvesant

 

Brooklyn, NY 1122]

 

 

Brooklyn Housing and Family | 415 Albemarle Rd. 718-435-7585 HOPP

Services, Inc. Brooklyn, NY 11218 Spanish and French
Creole speaking staff
available

Parodneck Foundation 121 6th Ave., Suite 501 212-431-9700 ext 391 HOPP

New York, NY 10013 Spanish speaking staff

available

Neighborhood Housing 1012 Gates Ave., 2nd Floor 718-919-2100 HOPP

 

164 of 174

 
 

(FILED: BRONSOSECUNTW” HERBY Sie [SVRTC 765 -SIECBMY08/20 Page G3NDBEAV0. 36469/2019%

 

NYSCEF DOC. NO. 1

 

CAMBA

Neighborhood Housing
Services- East Flatbush

Brooklyn, NY 11226

1720 Church Ave., 2nd Floor

 

2806 Church Ave.
Brooklyn, NY 11226

RECEIVED NYSCEF:
718-287-0010 HOFPP
718-469-4679 HOPP

Spanish speaking staff
available

 

Greater Sheepshead Bay Dev.
Corp.

2105 East 22nd St.
Brooklyn, NY 11229

718-332-0582

HOPP
Russian speaking staff
available

 

 

 

 

 

 

 

Grow Brooklyn, Inc. 1474 Myrtle Ave.Brooklyn, 718-418-8232 ext.206 | HOPP
NY 11237 Spanish and Bengali
speaking staff available
Southern Brooklyn Community | 4006 18tb Ave. 718-435-1300
Organization Brooklyn, NY 11218
GreenPath Debt Solutions 175 Remsen St., Suite 866-285-4033
1102, Brooklyn, NY 11201
NY Commission of Human 275 Livingston St. 718-722-3130 Spanish speaking staff
Rights- Brooklyn Brooklyn, NY 11217 available
New York | AAFE Community 111 Division St. 212-964-2288 HOPP
Development New York, NY 10002 Chinese and Korean
Fund, Inc. speaking staff available
MHANY Management, Inc. 2-4 Nevins St. 718-246-8080 ext 203. | HOPP
Brooklyn, NY 11217 Spanish speaking staff
available
Grow Brooklyn, Inc. 1474 Myrtle Ave. 718-418-8232 ext.206 | HOPP
Brooklyn, NY 11237 Spanish and Bengali
speaking staff available
Parodneck Foundation 121 6th Ave,, Suite 501 212-431-9700 ext 391 HOPP
New York, NY 10013 Spanish speaking staff
available
GreenPath Debt Solutions One Penn Plaza, Suite 2108 866-285-4059
New York, NY 10119
Queens Neighborhood Housing 60-20 Woodside Ave. 718-457-1017 HOPP Spanish and

 

 

 

 

 

 

Services of Northern Queens

Flushing, NY 11377

French Creole speaking
staff available

 

 

Neighborhood Housing
Services- Jamaica

89-70 162nd St. Jamaica, NY
11432

718-291-7400

HOPP Spanish speaking
staff available

 

CHHAYA

 

Grow Brooklyn, Inc.

Rockaway Development and
Revitilization Corp

Paradneck Foundation

 

37-43 77th St. Jackson

| Heights, NY 11372

718-478-3848

 

 

1474 Myrtle Ave. Brooklyn,
NY 11237

 

1920 Mott Ave., Second Floor

Far Rockaway, NY 11691

718-327-5300

 

121 6th Ave., Suite 501 New
York, NY 10013

 

212-431-9700 ext 391

718-418-8232 ext. 206

 

HOPP Southeast Asian
speaking Counselors on
staff

HOPP Spanish and
Bengali speaking staff
available
HOPP

 

HOPP Spanish speaking
staff available

 

 

165 of 174

08/29/2019
 

(FILED: BROMESECUN ID REE RW SUS [DS TOUS 708 :IPCBM 08/20 Page 64NOEF2NO. 36469/2019E

RECEIVED NYSCEF:

NYSCEF DOC. NO.

L

 

MHANY Management, Inc.

2-4 Nevins St. Brooklyn, NY
11217

718-246-8080 ext 203

HOPP Spanish speaking
staff available

 

NY Commission of Human

Rights- Queens

153-01 Jamaica Ave. Jamaica,
NY 11432

718-657-2465

Spanish speaking staff
available

 

GreenPath Debt Solutions

80-02 Kew Gardens Road,
Suite 710 Kew Gardens, NY
11415-3607

866-285-4036

 

Queens Community House

108-25 62nd Drive Forest
Hills, NY 11375

718-592-5757

 

Richmond

 

Northfield Community Local
Dev. Corp. of Staten Island

160 Heberton Ave. Staten
Island, NY 10302

718-442-7351 ext 227

HOPP

 

MHANY Management, Inc.

2-4 Nevins St. Brooklyn, NY

718-246-8080 ext 203

HOPP Spanish speaking

 

 

11217 staff available
Parodneck Foundation 21 6th Ave., Suite 501 New 212-431-9700 ext 391 | HOPP Spanish speaking

York, NY 10013 staff available
Neighborhood Housing Neighborhood Housing 718-442-8080 HOPP Spanish speaking
Services, Staten Island Services, Staten Island staff available

 

Grow Brooklyn, Inc.

1474 Myrtle Ave. Brooklyn,

718-418-8232 ext. 206

HOPP Spanish and

 

 

NY 11237 Bengali speaking staff
available

NYC Commission on Human | 60 Bay St. 7th Floor, Staten 718-390-8506 Spanish speaking staff
Rights- Staten Island Island, NY 10301 available

 

 

 

 

166 of 174

08/29/2019

 
 

(FILED: BRONSSECUNTOY- RRERW Shs POV DOMTS 708 SIPC PHYOS/20 Page 63NDEX2NO. 36469/2019E

NYSCEF DOC. NO. 1 RECEIVED NYSCEF:; 08/29/2019

+

 

New York State Department of Financial Services
One State Street Plaza, New York, NY 10004

Proof of Filing Statement
To Whom It May Concem:

Section 1306 of the Real Property Actions and Proceedings Law (RPAPL) requires lenders, assignees or mortgage loan servicers
servicing loans on 1-to-4 family residential properties in New York State to file certain information with the Superintendent of
the Department Financial Services within three days after the mailing of a 90-Day Pre-Foreclosure Notice,

The information below pertains to a filing submitted to the Department of Financial Services as required in Section 1306 of

RPAPL. The information is presented as filed by the lender, assignee or mortgage loan servicer.

Filer Information:

Name ; New Penn Financial

Address : 75 Beattie Place, Suite 300
Greenville SC 29601

Filing Information:

Tracking Number : NYS4933044

Mailing Date Step 1 : 29-MAR-19 12.00.00.000 AM

Mailing Date Step 2 :

Judgment Date Step 3

Filing Date Step 1
Filing Date Step 1 Orig

:29-MAR-19 12,00,00.000 AM
:29-MAR-19 12.00.00.000 AM

Filing Date Step 2

Filing Date Step 3

Owner Occupd at Jdgmnt

Property Type : 1 to 4 Family Home

Property Address : 5910 Tyndall Avenue Bronx
NY 10471

County : Bronx

Date of Original Loan : 13-FEB-07 12.00.00,000 AM

Amt of Original Loan : 536000

Loan Nonber St: EE

Loan Number Step 2

Loan Reset Frequency

Loan Type : Ist Lien

Loan Details : Fixed Rate

Loan Term 230 Year

Loan Modification : other

Days Delinquent : Other

Borrower's Name : Olivia Del Rio

Address > 5910 Tyndall Ave
Bronx 1047)

Borrower's Phone No
Filing Status

Sincerely,

: Step 1 Completed

New York State Department of Financial Services

167 of 174
 

(FILED: BRONSSECUIVIO’ REERW S63 /PoVDOIS 703 SEC pIOS/20 Page 6ENHEX2NO. 36469/2019F

NYSCEF DOC. NO. 1 RECEIVED NYSCEF; 08/29/2019

 

New York State Department of Financial Services
One State Street Plaza, New York, NY 10004

Proof of Filing Statement
To Whom It May Concern:

Section 1306 of the Real Property Actions and Proceedings Law (RPAPL) requires lenders, assignees or mortgage loan servicers
servicing loans on 1-to-4 family residential properties in New York State to file certain information with the Superintendent of
the Department Financial Services within three days after the mailing of a 90-Day Pre-Foreclosure Natice.

The information below pertains to a filing submitted to the Department of Financial Services as required in Section 1306 of
RPAPL. The information is presented as filed by the lender, assignee or mortgage loan servicer.

Filer Information:

Name : New Penn Financial

Address : 75 Beattie Place, Suite 300
Greenville SC 29601

Filing Information:

Tracking Number : NYS4933044

Mailing Date Step 1 :29-MAR-19 12.00.00.000 AM

Mailing Date Step 2 :

Judgment Date Step 3 :

Filing Date Step 1 + 29-MAR-19 12.00,00.000 AM

Filing Date Step 1 Orig :29-MAR-19 12,00.00,000 AM

Filing Date Step 2 :

Filing Date Step 3 :

Owner Occupd atJdgmnt :

Property Type : 1 to 4 Family Home

Property Address : 5910 Tyndall Avenue Bronx
NY 10471

County : Bronx

Date of Original Loan : 13-FEB-07 12,00,00,000 AM

Amt of Original Loan : 536000

Loan Number Step

Loan Number Step 2 : —_

Loan Reset Frequency

Loan Type : [st Lien

Loan Details : Fixed Rate

Loan Term : 30 Year

Loan Modification : other

Days Delinquent : Other

Borrower's Name : Alfred Del Rio

Address : 5910 Tyndall Ave
Bronx 1047)

Borrower's Phone No

Filing Status : Step 1 Completed

Sincerely,

New York State Department of Financial Services

168 of 174
 

(FILED: BRONSSECUIVIG- REERW S08 SPoVDOTS 708 :ISIECBMJO8/20 Page OFNHEX2NO. 36469/20198

NYSCEF DOC. NO. 1 RECEIVED NYSCEF: 08/29/2019

HELP FOR HOMEOWNERS IN FORECLOSURE

NEW YORK STATE LAW REQUIRES THAT WE SEND YOU THIS NOTICE ABOUT THE FORECLOSURE
PROCESS. PLEASE READ IT CAREFULLY.

SUMMONS AND COMPLAINT

YOU ARE IN DANGER OF LOSING YOUR HOME. IF YOU FAIL TO RESPOND TO THE SUMMONS AND
COMPLAINT IN THIS FORECLOSURE ACTION, YOU MAY LOSE YOUR HOME. PLEASE READ THE
SUMMONS AND COMPLAINT CAREFULLY. YOU SHOULD IMMEDIATELY CONTACT AN ATTORNEY
OR YOUR LOCAL LEGAL AID OFFICE TO OBTAIN ADVICE ON HOW TO PROTECT YOURSELF.

SOURCES OF INFORMATION AND ASSISTANCE

The State encourages you to become informed about your options in foreclosure. In addition to
seeking assistance from an attorney or legal aid office, there are government.agencies and non-
profit organizations that you may contact for information about possible options, including trying
to work with your lender during this process.

To locate an entity near you, you may call the toll-free helpline maintained by the New York State
Department of Financial Services at 1-800-342-3736 or visit the Department's website at

www.dfs.ny.gov

RIGHTS AND OBLIGATIONS

YOU ARE NOT REQUIRED TO LEAVE YOUR HOME AT THIS TIME. You have the right to stay in your
home during the foreclosure process. You are not required to leave your home unless and until
your property is sold at auction pursuant to a judgment of foreclosure and sale.

Regardless of whether you choose to remain in your home, YOU ARE REQUIRED TO TAKE CARE OF
YOUR PROPERTY and pay property taxes in accordance with state and local law.

FORECLOSURE RESCUE SCAMS

Be careful of people who approach you with offers to "save" your home. There are individuals
who watch for notices of foreclosure actions in order to unfairly profit from a homeowner's
distress. You should be extremely careful about any such promises and any suggestions that you
pay them a fee or sign over your deed. State law requires anyone offering such services for
profit to enter into a contract which fully describes the services they will perform and fees they
will charge, and which prohibits them from taking any money from you until they have
completed all such promised services.

§ 1303 NOTICE 46-12-20*

169 of 174
 

(FILED: BRONSGSECUNIO” CREBW Sis LPSVMOTIL 708 - BPO pM/08/20 Page 68NDEX2NO. 36469/2019E

NYSCHF DOC. NO. 1 RECEIVED NYSCEF: 08/29/2019

NOTICE TO TENANTS OF BUILDINGS IN FORECLOSURE

New York State Law requires that we provide you this
notice about the foreclosure process

WE, THE BANK OF NEW YORK MELLON FKA THE BANK OF NEW YORK, AS
TRUSTEE FOR THE CERTIFICATEHOLDERS OF CWALT, INC., ALTERNATIVE LOAN
TRUST 2007-11T1, MORTGAGE PASS-THROUGH CERTIFICATES, SERIES 2007-
11T1, ARE THE FORECLOSING PARTY AND ARE LOCATED AT C/O NEW REZ LLC
D/B/A SHELLPOINT MORTGAGE SERVICING, 55 BEATTIE PLACE, SUITE 110,
GREENVILLE, SOUTH CAROLINA 29601. WE CAN BE REACHED AT 866-825-2174.

The dwelling where your apartment is located is the subject of a foreclosure
proceeding. If you have a lease, are not the owner of the residence, and the
lease requires payment of rent that at the time it was entered into was not
substantially less than the fair market rent for the property, you may be entitled
to remain in occupancy for the remainder of your lease term. If you do not have
a lease, you will be entitled to remain in your home until ninety days after any
person or entity who acquires title to the property provides you with a notice as
required by section 1305 of the Real Property Actions and Proceedings Law. The
notice shall provide information regarding the name and address of the new
owner and your rights to remain in your home. These rights are in addition to
any others you may have if you are a subsidized tenant under federal, state or
local law or if you are a tenant subject to rent control, rent stabilization or a

federal statutory scheme.

ALL RENT-STABILIZED TENANTS AND RENT-CONTROLLED TENANTS ARE
PROTECTED UNDER THE RENT REGULATIONS WITH RESPECT TO EVICTION AND
LEASE RENEWALS. THESE RIGHTS ARE UNAFFECTED BY A BUILDING ENTERING
FORECLOSURE STATUS. THE TENANTS IN RENT-STABILIZED AND _ RENT-
CONTROLLED BUILDINGS CONTINUE TO BE AFFORDED THE SAME LEVEL OF
PROTECTION. EVEN THOUGH THE BUILDING IS THE SUBJECT OF FORECLOSURE,
EVICTIONS CAN ONLY OCCUR _IN NEW YORK STATE PURSUANT TO A COURT
ORDER AND AFTER A FULL HEARING IN COURT.

170 of 174
 

(FILED: BRONSCSCOUNTW- GEERW S06 APS MTOM 08 :BiECBMY0S/20 Page 6ONOEFANO. 36469/20198

NYSCEF DOC. NO. 1 RECEIVED NYSCEF: 08/29/2019

If you need further information, please call the New York State Department of
Financial Services’ toll-free helpline at 1-800-269-0990 or visit the Department's
website at http://www.dfs.ny.gov.

171 of 174
 

(FILED: BRONSSECUIVIG- GEERW SOs PPoVDOTS 708 ISIC BMJOS/20 Page 7ONHEX2NO. 36469/20198

NYSCEF DOC. NO. 1 RECEIVED NYSCEF: 08/29/2019

Index No.

SUPREME COURT OF THE STATE OF NEW YORK
COUNTY OF BRONX

 

THE BANK OF NEW YORK MELLON FKA THE BANK OF NEW YORK, AS TRUSTEE
FOR THE CERTIFICATEHOLDERS OF CWALT, INC., ALTERNATIVE LOAN TRUST
2007-11T1, MORTGAGE PASS-THROUGH CERTIFICATES, SERIES 2007-11T1

PLAINTIFF,

-AGAINST-

ALFRED DEL RIO A/K/A ALFREDO DEL RIO

OLIVIA DEL RIO

MORTGAGE ELECTRONIC REGISTRATION SYSTEMS, INC. ("MERS") ACTING

SOLELY AS NOMINEE FOR COUNTRYWIDE BANK, N.A., ITS SUCCESSORS AND

ASSIGNS

BANK OF AMERICA, N.A.

"JOHN DOE #1" to "JOHN DOE #10,” the last 10 names being fictitious and unknown to

plaintiff, the persons or parties intended being the persons or parties, if any, having or

claiming an interest in or lien upon the mortgaged premises described in the complaint,
DEFENDANTS,

 

SUMMONS & COMPLAINT

 

McCABE, WEISBERG & CONWAY, LLC
Attorneys for PLAINTIFF
145 Huguenot St., Suite 210
New Rochelle, NY 10801
914.636.8900
914.636.8901 facsimile

 

 

172 of 174
 

(FILED: BRONMASECUINIW-KEERWSES HSViDETL 703 SEC PMJO8/20 Page 7INHER2NO. 36469/2019E
NYSCEF Doc, NO. 1 RECEIVED NYSCEF: 08/29/2019

SUPREME COURT OF THE STATE OF NEW YORK:
COUNTY OF BRONX

 

THE BANK OF NEW YORK, AS TRUSTEE FOR = Index No:
THE CERTIFICATEHOLDERS OF CWALT,

INC., ALTERNATIVE LOAN TRUST 2007-11T1,
MORTGAGE PASS-THROUGH

CERTIFICATES, SERIES 2007-11T1

Plaintiff.

-against~
NOTICE OF COMMENCEMENT OF

ALFRED DEL RIO A/K/A ALFREDO DEL RIO, ACTION SUBJECT TO ELECTRONIC
OLIVIA DEL RIO, FILING
MORTGAGE ELECTRONIC REGISTRATION
SYSTEMS, INC. ("MERS") ACTING SOLELY
AS NOMINEE FOR COUNTRY WIDE BANK,
N.A., ITS SUCCESSORS AND ASSIGNS,
BANK OF AMERICA, N.A.,
"JOHN DOE #1” to "JOHN DOE #10," the last 10
names being fictitious and unknown to plaintiff, the
persons or parties mtended being the persons or
parties, if any, having or claiming an interest in or
lien upon the mortgaged premises described in the
complaint,

Defendants.
: wren nee XK

PLEASE TAKE NOTICE that the matter captioned above, which has been commenced
by filing of the accompanying documents with the County Clerk, is subject to mandatory
electronic filing pursuant to Section 202.5-bb of the Uniform Rules for the Trial Courts. This
notice is being served as required by Subdivision (b) (3) of that Section.

 

The New York State Courts Electronic Filing System (“NYSCEF”) is designed for the
electronic filing of documents with the County Clerk and the court and for the electronic service
of those documents, court documents, and court notices upon counsel and self-represented
parties. Counsel and/or parties who do not notify the court of a claimed exemption (see below) as
required by Section 202.5-bb(e) must immediately record their representation within the e-filed
matter on the Consent page in NYSCEF. Failure to do so may result in an inability to receive
electronic notice of document filings.

Exemptions from mandatory e-filing are limited to: 1) attorneys who certify in good faith

that they lack the computer equipment and (along with all employees) the requisite knowledge to
comply; and 2) self-represented parties who choose not to participate in e-filing. For additional

173 of 174
 

(FILED: BRONSSEGUNTY- CEERN SES PPSVREIS 03 ISO PMJO8/20 Page 72NHEK2NO. 36469/2019E

NYSCEF DOC. NO. 1 RECEIVED NYSCEF: 08/29/2019

information about electronic filing, including access to Section 202.5-bb, consult the NYSCEF
website at www.nycourts.gov/efile or contact the NYSCEF Resource Center at 646-386-3033 or
cehile@ecourts.state.ny.us.

Date: OU oY Yd XO,

 

McCABE, WEISBERG & CONWAY, LLC

By: <} r¥Milp

JESSICA HILL, ESQ.
Atiormneys for Plaintiff

145 Huguenot Street, Suite 210
New Rochelle, NY 10801
914-636-8900

914-636-8901 facsimile

To: Alfred Del Rio a/k/a Alfredo Del Rio
5910 Tyndall Avenue
Bronx, New York 10471

Olivia Del Rio
5910 Tyndall Avenue
Bronx, New York 10471

Mortgage Electronic Registration Systems, Inc. ("MERS") acting solely as nominee for
Countrywide Bank, N.A., its successors and assigns

1901 E. Voorhees Street

Danville, inois 61834

Bank of America, N.A.
1800 Tapo Canyon Road
Simi Valley, California 93063

“JOHN DOE NO.1” through “JOHN DOE NO. 10”

5910 Tyndall Avenue
Bronx, New York 10471-0000

174 of 174
